Name: Council Regulation (EEC) No 1626/92 of 5 June 1992 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 178 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1626/92 of 5 June 1992 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products (in the microelectronics and related sectors) THE COUNCIL OF THE EUROPEAN COMMUNITIES, suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user-industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production, and in other cases to suspend them completely; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annexes shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from:  1 July to 31 December 1992 for the products referred to in Table I ,  1 July 1992 to 30 June 1993 for the products referred to in Table II . Article 2 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 June 1992. For the Council The President Joaquim FERREIRA DO AMARAL No L 178 /2 Official Journal of the European Communities 1 . 7 . 92 ANNEX TABLE I CN code TARIC Description Rate of autonomous duty (%) ex 8471 93 50 ex 8471 93 50 ex 8473 30 90 ex 8473 30 90 ex 8473 30 90 ex 8501 10 99 ex 8501 10 99 ex 8501 10 99 ex 8501 10 99 ex 8501 10 99 ex 8501 10 99 » 10 »30 » 15 »35 »60 »52 »58 »63 »64 »66 »68 Floppy-disc storage units Disc-storage unit, capable of parallel data-transfer via 1 , 4 , 5 or 6 channels at, respectively, a rate per second of 3,014 megabytes, 12,05 megabytes, 15,07 megabytes or 18,08 megabytes, comprising 8 rigid magnetic discs with an external diameter of 20,32 cm (8 inch) with a total storage capacity, unformatted , not exceeding 1 000,2 megabytes and incorporating a storage-module-drive (SMD) interface Metal ball coated with plastic or rubber material , with a diameter not exceeding 26 mm and a weight of 38 g or more, for use in the manufacture of a pointing device (so-called 'mouse') ( a) Mechanical encoder, consisting of a disc, contact-brushes, a bearing, a spacer and a rotational shaft , mounted in a casing with 3 connections, and having a withstanding voltage of 50 V AC for at least 1 minute Drive-unit for magneto-optical discs with an external diameter of 13,34 cm (5,25 inch ) DC motor , brushless, with a torque not exceeding 0,20 Nm, with a coupling flange of a diameter of 77 mm and a precision-made chuck of 44 mm, with an outside rotor of a diameter not exceeding 55 mm, a four-phase winding, a rated speed of 3 600 rpm, a supply voltage of 12 V ( ± 10 % ) and fitted with wires and connectors Direct-current bipolar stepping motor with a single stator, an output of not more than 37,5 W, an angle of step of 180, ° two steps per rotation , a two-phase rotation cycle and single-pole winding, an output torque of 0,1 x 10-6 Nm or more but not exceeding 0,1 x 10-4 Nm and a supply voltage not exceeding 3 V DC motor, brushless, with a torque not exceeding 0,018 Nm, with a coupling flange of a diameter of 35 mm and a precision-made chuck of a diameter of 25 mm, with an internal rotor, a three-phase winding, a rated speed of 3 600 rpm and a supply voltage of 12 V ( ±10% ) Hybrid stepping motor with an angle of step of 1,8 ° , 200 steps per revolution, a four-phase rotation sequence and single-pole windings, comprising a rotor and a laminated stator enclosed between two square section flanges with sides not exceeding 42 mm and fitted with biterminate shaft and wires and connectors DC motor, brushless, with a torque not exceeding 0,018 Nm, with a coupling flange of a diameter of 26 mm and a precision-made chuck of 20 mm, with an internal rotor, a three-phase winding, a rated speed of 3 600 rpm and a supply voltage of 12 V ( ± 10 % ) DC motor, brushless, with a typical running torque not exceeding 0,0005 Nm, with a chuck of a diameter of 20 mm ( ± 1 mm), a rated speed of 3 486 ( ± 0,1 % ) rpm and a supply voltage of 5 V ( ± 10 % ), mounted on a support the dimensions of which do not exceed 71 x 103 mm, fitted with a connector and conductor elements 0 0 0 0 0 0 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /3 CN code TARIC Description Rate of autonomous duty (% ) ex 8501 10 99 ex 8501 10 99 ex 8517 90 98 ex 8517 90 98 ex 8522 90 99 ex 8529 90 70 ex 8529 90 98 ex 8529 90 98 *69 *70 *01 *02 *91 *92 *91 *92 DC motor , brushless , with a typical running torque not exceeding 0,002 Nm, with a coupling flange of a diameter of 27,5 mm ( ± 1 mm), a coupling flange of a diameter of 15 mm ( ± 1 mm) and a chuck of a diameter of 25 mm ( ± 1 mm), with an internal rotor, a three-phase winding, a rated speed of 3 409 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ±10%) DC motor , brushless, with a typical running torque not exceeding 0,001 Nm, with a coupling flange of a diameter of 57 mm ( ± 1 mm), a coupling flange of a diameter of 43,5 mm ( ± 1 mm) and a chuck of a diameter of 25 mm ( ± 1 mm), with an internal rotor, a three-phase winding, a rated speed of 3 575 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ±10%) Thermal printer head with 1 728 dots of thick or thin film technology, consisting of a ceramic substrate comprising heater elements, contained in a housing, the exterior dimensions of which do not exceed 20 x 37 x 240 mm Assembly consisting of:  a flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 100 mm or more but not exceeding 110 mm and equipped with a deflector yoke, and  a printed circuit on which are mounted a deflection unit, a video-amplifier and a transformer, the whole mounted on a chassis, for the manufacture of video entry-phones (a) Single cassette-deck sub-assembly with a total thickness not exceeding 53 mm, for use in the manufacture of sound recording and reproducing apparatus (a) Signal-processing module, consisting of a printed circuit, comprising at least:  a microprocessor for video signals ,  a microprocessor for deflection signals,  a microprocessor for teletext,  a video encoder/decoder , for use in the manufacture of digital colour television receivers (a) Interline charge-coupled image sensor with filter , the dimensions of which do not exceed 43 x 59 mm Surface acoustic wave filter unit for a frequency of 45,5 MHz ( ± 50 kHz) and a bandwidth of 3 dB at 340 kHz or of 20 dB at 950 kHz, contained in a housing the exterior dimensions of which do not exceed 5 x 13 x 21 mm, with not more than 6 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 45.5A or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 0 0 0 No L 178 / 4 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8529 90 98 ex 8531 20 90 ex 8536 50 19 ex 8536 50 90 ex 8540 30 10 ex 8540 30 10 ex 8540 91 00 ex 8540 99 00 ex 8541 29 90 ex 8541 40 10 ex 8541 40 10 ex 8542 11 05 *93 *50 *91 *91 *34 *35 *91 * 91 *30 *70 * 80 *20 Voltage-controlled oscillator , having an oscillation- frequency of 915 MHz or more at 4,5 V and not exceeding 890 MHz at 1 V, contained in a housing the exterior dimensions of which do not exceed 5x10x15 mm, with not more than 4 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: VW995S05 or  other identification markings relating to devices complying with the abovementioned description Monochrome liquid crystal display (LCD), consisting of a layer of liquid crystals between two glass sheets or plates with 256 000 dots or more, mounted on a printed circuit board comprising electronic components providing drive and/ or control functions Reed switches in the form of a glass capsule containing a small quantity of mercury and not more than 3 electrical contacts on metal arms Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), with a diagonal measurement of the screen of more than 72 cm and, either a distance of less than 0,5 mm between dots of the same colour or a pitch of less than 0,5 mm Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), having a diagonal measurement of the screen not exceeding 72 cm Deflector yoke for cathode-ray tubes with an operating frequency of 31 250 Hz or more but not exceeding 64 000 Hz, incorporating a quadripolar magnet Anode, cathode or output part, for the manufacture of magnetrons of subheading 8540 41 00 (a) Field-effect transistor (FET), having a drain-to-source breakdown-voltage of 50 V, operating with a drain-current of 8,2 A, a drain-to-source resistance not exceeding 0,2 ohm, and with a dissipation rate not exceeding 25 W, contained in a housing the exterior dimensions of which do not exceed 6x7 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : IRFR 010 or  other identification markings relating to devices complying with the abovementioned description Light-emitting diode (LED), made from aluminium-gallium-arsenic (AlGaAs) semiconductor, having a square base with an edge length not exceeding 8,2 mm, having a primary lens Light-emitting diode (LED) of Transparent Substrate (TS) technology , made from aluminium-gallium-arsenic (AlGaAs) semiconductor, having a luminous intensity of 1,4 candela or more at 20 mA Driver circuit for liquid crystal displays (LCDs) of C-MOS technology, with 40 or more output channels, and having a drive voltage of more than 10 V, in the form of a monolithic integrated circuit not contained in a housing (microchip), for the manufacture of liquid crystal display (LCD) modules (a) 0 0 0 0 0 0 0 0 0 0 0 1 . 7. 92 Official Journal of the European Communities No L 178 / 5 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 14 ex 8542 11 16 ex 8542 11 18 ex 8542 11 21 *02 *02 *01 *01 Dual or triple port dynamic random-access memory (D-RAM), with data registers and a serial read output control , with a storage capacity of 1 Mbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 51 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 524256 TC 528128 MT 42 C 4256 TMS 44 C 251 TC 524257 M5M 442256 MT 43 C 4257 TC 528126 MB 81 C 4251 MT 43 C 4258 or  other identification markings relating to devices complying with the abovementioned description Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 K x 16 bits and an access time not exceeding 80 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x27 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MT 4C16256 PD 424260 PD 424170 or  other identification markings relating to devices complying with the abovementioned description Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 K x 18 bits and an access time not exceeding 80 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x27 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : * PD 424280 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 16 x 4 bits and an access time not exceeding 35 ns , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9x21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY27S03 CY54S189 CY7C189 CY27S07 CY74S189 CY7C190 or  other identification markings relating to devices complying with the abovementioned description 0 10 10 0 No L 178 / 6 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 21 ex 8542 11 21 ex 8542 11 21 ex 8542 11 21 * 11 *21 *22 *27 Static random-access memory (S RAM) with a storage capacity of 256 bits superimposed bit-for-bit on an electrically erasable , programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x24 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2210 X 2443 X 2444 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory (S-RAM) with a storage capacity of 1 Kbit, superimposed bit-for-bit on an electrically erasable , programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory (S-RAM) with a storage capacity of 2 Kbits, superimposed bit-for-bit on an electrically erasable , programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: X 2002 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory (S-RAM) with a storage capacity of 4 Kbits, superimposed bit-for-on an electrically erasable, programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: X 2004 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /7 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 21 *37 Non-volatile static random access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a capacity of 16 Kbits and an internal energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19x40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DS 1220 Y MK 48 Z 02 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 21 *47 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 64 Kbits and an internal energy source, in the form of a monolithic integrated circuit, contained, in a housing the exterior dimensions of which do not exceed 20 x 42 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4010 DS 1225 Y or  other identification markings relating to devices complying with the abovementioned " description 0 ex 8542 11 23 *20 Dual port static random-access cache memory of C-MOS technology (C-MOS dual port S-Cache-RAM), with a storage capacity of 256 Kbits , comprising a bus-memory control circuit, a bus control circuit of a central processing unit (CPU), an address-latch and 2 multiplexers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45x45 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82490XP or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 23 *21 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 256 Kbits and an internal energy source, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: BQ 4011 DS 1230 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 8 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 23 23 Static random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 K x 8 bits and an access time exceeding 55 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HM 62256 HY 62C256 MB 84256 PD 43256 TC 55257 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 23 25 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64Kx4bits and an access time not exceeding 15 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 30 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MCM 6208 MCM 62980 MCM 62983 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 25 *01 0 0 0 0 Static random-access memory (S-RAM), with a storage capacity of 288 Kbits and an access time not exceeding 40 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 41 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 55329 TC 55B329 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 25 M0 Static random-access memory (S-RAM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 44 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 55B4256 TC 55B4257 TC 55B8128 CXK581020 CY7C101 CY7C102 CY7C106 CY7C107 CY7C108 CY7C109 HM 621100A HM 624256 HM 624257 M5M 51004 M5M 51008 MCM 6228 MT 5C1008 TC 551001 or  other identification markings relating to devices complying with the abovementioned description No L 178 /91 . 7 . 92 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 25 &gt; 11 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 512 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12x28 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 551632 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 K 12 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 1 Mbit and an internal energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 44 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : BQ 4013 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 27 »01 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 2 Mbits and an internal energy source, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4014 BQ 4024 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 27 02 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 4 Mbits and an internal energy source, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4015 BQ 4025 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92No L 178 / 10 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 31 ex 8542 11 31 ex 8542 11 31 ex 8542 11 42 ex 8542 11 59 ex 8542 11 44 *06 * 11 * 16 *21 *61 *06 Read only memory , non-programmable of C-MOS technology (C-MOS ROM) with a storage capacity of 1 Mbit, comprising a serial data output port, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 60C80 or  other identification markings relating to devices complying with the abovementioned description Read only memory , non-programmable of C MOS technology (C-MOS ROM), with a storage capacity of 8 Mbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 538200 or  other identification markings relating to devices complying with the abovementioned description Read only memory, non-programmable of C-MOS technology (C-MOS ROM), with a storage capacity of 16 Mbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 5316200 or  other identification markings relating to devices complying with the abovementioned description UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), with a storage capacity of 256 Kbits and an access time of less than 80 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections, with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 271 CY 7C 274 CY 7C 277 CY 7C 279 or  other identification markings relating to devices complying with the abovementioned description Flash electrically erasable , programmable , read only memory (Flash-E2PROM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 F 010 28 F 210 48 F 010 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 / 11 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 46 ex 8542 11 48 ex 8542 11 59 ex 8542 11 48 ex 8542 11 59 ex 8542 11 50 ex 8542 11 50 *01 »01 *66 *02 *67 *01 *02 Flash electrically erasable , programmable, read only memory (Flash-E2PROM) with a storage capacity of 2 Mbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 28 F 020 or  other identification markings relating to devices complying with the abovementioned description UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), with a storage capacity of 8 Mbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x56 mm, with not more than 42 connections , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 578200 or  other identification markings relating to devices complying with the abovementioned description UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), with a storage capacity of 16 Mbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 56 mm, with not more than 42 connections, with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 5716200 or  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable , read only memory (E2PROM), with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 24 C 16 28 C 17 52 B 13 X2816 28 C 16 38 C 16 AM 2817 or  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable, read only memory (E2PROM), with a storage capacity of 512 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : X 28C512 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 178 / 12 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 50 ex 8542 11 59 ex 8542 11 59 ex 8542 11 62 ex 8542 11 64 ex 8542 11 67 ex 8542 11 64 *06 *26 *27 *01 *01 *01 *40 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 64 HN 58C65 X2864 A AM 2864 BE MBM 28 C 65 or  other identification markings relating to devices complying with the abovementioned description FIFO (first in , first out) read/write memory of C-MOS technology, for simultaneous reading and writing in one clocksignal , with a storage capacity of 512 x 9 bits and an access time not exceeding 40 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C441 CY7C451 or  other identification markings relating to devices complying with the abovementioned description FIFO (first in , first out) read /write memory of C-MOS technology, for simultaneous reading and writing in one clocksignal or bidirectional , with a storage capacity of 18 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C439 CY7C443 CY7C453 or  other identification markings relating to devices complying with the abovementioned description Coprocessor of C-MOS technology, for multiple interfacing a parallel system bus to 8 , 16 or 32 bits central processing units (CPUs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 149 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82389 82C389 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 16 bits , consisting of a central processing unit (CPU ) and an 8-bit or 16-bit external data-bus, contained in a housing the exterior dimensions of which do not exceed 36 x 54 mm, with not more than 132 connections and bearing: 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 / 13 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 1 1 64 (cont'd) ex 8542 11 64 ex 8542 11 67 ex 8542 11 67 *43 *39 *40  an identification marking consisting of or including one of the following combinations of figures aind letters: 80 C 186 80 C 296 DSP 56156 Z 280 80 C 188 ADSP 2100 DSP 56200 Z 70108 80 C 196 DSP 56116 XSP 56200 Z 70116 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology , with a processing capacity of 16 bits , comprising a 4-channel direct memory access (DMA) controller, a universal asynchronous receiver/ transmitter (UART), three 16-bit timer/ counters , an 8-channel interrupt-controller , a memory-refresh controller , a clock-generator and a bus-controller with wait-state generator , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 29 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 70236 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 32 bits, comprising a 32-bit external data-bus and a 26-bit external address-bus , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 160 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : 86C020 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 32 bits, comprising a static random-access cache memory (S-Cache-RAM) with a storage capacity of 64 Kbits for instruction and data stream and a static random-access cache memory (S-Cache-RAM) with a storage capacity of 16 Kbits for instruction stream only, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62x62 mm, with not more than 431 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DC 262 A or  other identification markings elating to devices complying with the abovementioned description 0 0 0 0 No L 178 / 14 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71 '07 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 4 bits, providing driver- functions for liquid crystal displays (LCDs), comprising a read only memory , non-programmable (ROM) with a storage capacity of 108 or 216 Kbits , a random-access memory (RAM) with a storage capacity of 7196 or 16 412 bits , and 3 oscillators, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 22x22 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMC-17 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 h34 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a random-access memory (RAM) with a storage capacity of 2 or 8 Kbits , an electrically erasable , programmable, read only memory (E2PROM) with a storage capacity of 4 Kbits and an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 68HC11F SC 415111FU SC 805666FN or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 35 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non programmable (ROM) with a storage capacity of 32 Kbits , a random-access memory (RAM) with a storage capacity of 1 Kbit , an 8-channel analogue-to-digital converter , two 16-bit timers each with two 16-bit registers and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input , serial data output and serial shift clock , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: COP 884CF COP 888CF or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 &gt;36 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, consisting of a read only memory , non-programmable (ROM) with a storage capacity of 32 Kbits , a random-access memory (RAM) with a storage capacity of 1,5 Kbits , a full duplex universal asynchronous receiver / transmitter (UART), 2 analogue comparators, three 16-bit timers each with two 16-bit registers , and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input, serial data output and serial shift clock , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing: 1 , 7 . 92 Official Journal of the European Communities No L 178 / 15 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71 (cont'd) an identification marking consisting of or including the following combination of figures and letters : COP 888CG or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 '37 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 8 bits, consisting of a read only memory, non-programmable (ROM) with a storage capacity of 64 Kbits, a random-access memory (RAM) with a storage capacity of 2 Kbits , a full duplex universal asynchronous receiver / transmitter (UART), 2 analogue comparators , three 16-bit timers each with two 16-bit registers , and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input , serial data output and serial shift clock , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : COP 888EG or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *38 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, consisting of a read only memory, non-programmable (ROM) with a storage capacity of 32 Kbits , a random-access memory (RAM) with a storage capacity of 1 Kbit, a 16-bit timer with a 16-bit register, and a serial synchronous communication interface consisting of an 8-bit serial shift register with serial data input , serial data output and serial shift clock , and in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COP 880C COP 881C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 &gt;39 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising sixteen 8-bit or eight 16-bit registers , a read only memory , non-programmable (ROM) or a programmable, read only memory (PROM), with a storage capacity of 128 Kbits, a random-access memory (RAM) with a storage capacity of 4 Kbits , 3 timers, a serial communications interface , an 8-channel analogue-to-digital converter and 9 input/output ports , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HD 6473308CP or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 16 Official Journal of the European Communities 1 . 7 . 92 fARIC Description Rate of autonomous duty {% ) CN code ex 8542 11 71 MO Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 8 bits, providing communication and control (unctions in local operating networks (LON), comprising three 8-bit central processing units (CPUs), a static random-access memory (S-RAM) with a storage capacity of 16 Kbits and an electrically erasable , programmable , read only memory (E2PROM) with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 15 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 143150 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 &gt;05 Microcontroller or microcomputer with a processing capacity of 16 bits, consisting of a read only memory , non-programmable (ROM) or a programmable , non-erasable , read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity not exceeding 128 Kbits , a random-access memory (RAM) with a storage capacity not exceeding 6 Kbits , an analogue-to-digital converter with sample/hold , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8396 8397 8796 83C196 83C198 87C196 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 &gt;07 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , comprising a multiplier / accumulator (MAC), an arithmetic logic shifter, a microprocessor interface port, a read only memory (ROM) with a storage capacity of 48 Kbits, a static random-access memory (S-RAM) with a storage capacity of 16 Kbits , an analogue-to-digtal converter, a digital to- analogue converter and a programmable timer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm , with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 21msp52BS-52 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 h 13 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits , having the function of audio-data processing, comprising an arithmetic-logic unit (ALU) of 32 bits , a multiplier/ accumulator (MAC) of 52 bits, 2 dynamic random-access memories (D-RAMs) with a total storage capacity of 12 Kbits and 2 static random-access memories (S-RAMs) with a total storage capacity of 14 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connections and bearing: 1 . 7 . 92 Official Journal of the European Communities No L 178 / 17 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 74 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters: TMC 57000 TMC 57001 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 80  º01 Programmable logic device of C-MOS technology , with a programmable AND array, fixed OR array, not more than 32 inputs and not more than 12 outputs, whether or not with registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16 P 8 16 RP4 or C 16 L 8 C 16 R4 C16R6 C 16 R 8 C 20 G 10 C 22 V 10  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 80 *02 Programmable logic device , of BiMOS technology , with programmable AND array, comprising 384, 768 or 6 400 gates , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY7B336 CY7B337 CY7B338 CY7B339CY7B326 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 80 '03 Programmable logic device of C-MOS technology, non-erasable or UV-erasable, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 85 x 124 mm, with or wihout a quartz window on the upper surface, with not more than 299 connections and bearing:  an identification marking consisting of or including one of the following combinations of fieures and letters: EPM 7384 EPM 7512 EPM 7768 EPM 71024 EPM 5192 EPM 7032 EPM 7096 EPM 7128 EPM 7160 EPM 7192 EPM 7256 EPM 7320 16 L8-W 16 R4-W 16 R6-W 16 R8-W 22 V10-W CY7C330 CY7C331 CY7C332 or CY7C342 CY7C343 CY7C344 CY7C345 CY7C361 EP 600 EP 610 EP 630 EP 910 EP 1800 EP 1810 EP 1830 EPM 5032 EPM 5064 EPM 5128 EPM 5130  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 80 *04 Non-volatile , programmable logic device of C-MOS technology, consisting of not more than 8 000 gates with not more than 140 in- /outputs , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 44 x 44 mm, with not more than 176 connections and bearing: 1 . 7 . 92No L 178 / 18 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 80 an identification marking consisting of or including one of the following combinations of figures and letters:(cont'd) A 1010 A 1020 A 1225 A 1240 A 1280 TPC 1225 rpc 1240 TPC 1280 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 80 &gt;05 Logic cell array of C-MOS technology, with 16 000 or more but not more than 20 000 gates , programmable and electrically erasable, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 64 x 64 mm, with not more than 300 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : XC 4016 XC 4020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 06 Bus controller of C-MOS technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82308 82309 82355 82358 or 82 C 88 82 C 211 82 C 288 82 C 301 CA 91C014 GC 181 L1A 4601 MSM 6307 lAtl VIC 068 VL 82 C 331 VY 86 C 410  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 &gt;07 Control circuit of C-MOS technology, for system buses and peripheral buses and for die generation of clock signals (System Controller), in the form of a monolithic integrated circuit , ' contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 »49 Dynamic random-access read/write memory controller of C-MOS technology, capable of addressing memory by page (page mode operation) and simultaneous processing (interleaving) of separate memories, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82 C 283 GC 113 HT 113 VL82C320 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7. 92 Official Journal of the European Communities No L 178 / 19 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 &gt;51 Control circuit of C-MOS technology, capable of managing battery-charge and consumption of batteries, comprising a random-access memory (RAM) with a storage capacity of 256 bits, a charge controller, a discharge controller, a battery monitor and a gas-gauge control register, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: BQ 2001 BQ 2002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 &gt;52 Control circuit of C-MOS technology, capable of processing read-signals and of controlling the motor of a compact-disc player, comprising a central processing unit (CPU) interface , an error detection /correction circuit, a read-signal demodulator, a phase locked loop (PLL) circuit and a constant-linear-velocity (CLV) controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXD 1125 CXD 1130 CXD 1135 CXD 1167 or  other identification markings relating to devices complying with the abovementioned description 5 ex 8542 11 82 &gt;53 Control circuit of C-MOS technology, for microcontroller or microcomputer systems with a processing capacity of 16 or 32 bits, providing programmable-memory-configuration control , programmable wait-states and programmable command-delays for memory- and bus-timing, comprising a real-time clock, a static random-access memory (S-RAM) with a storage capacity of 1 Kbit, an interrupt-controller, a direct memory access (DMA) controller , a programmable DMA-dock, and timers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TACT 82S411 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 &gt;54 Control circuit of C-MOS technology, capable of controlling signals of a microprocessor with a processing capacity of 32 bits and access to a dynamic random-access memory (D-RAM) and a cache memory, 8-bit, 16-bit or 32-bit system-buses and providing bus-arbitration, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C311 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 /20 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 1 1 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 *55 *67 *72 *76 Asynchronous serial communication controller of C-MOS technology, having 8 independent channels capable of full duplex data-transfer at a rate of 38 400 bits per second, comprising a FIFO (first in , first out) read /write memory with a storage capacity of 192 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CL-CD180 or  other identification markings relating to devices complying with the abovementioned description Hard-disc controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x53 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1454-001 HDC 9234 WD 1010 WD 5011 ADS 10C00 PD 7261 WD 2010 WD 42C22 HDC 9224 PD 7262 WD 5010 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, for multiplexing microprocessor data lines to a system data-bus, peripheral data-bus and memory data-bus, comprising a 16-bit data-bus, six 8-bit multiplexers, 40 buffered bus drivers and a data parity coder/decoder, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C104 or  other identification markings relating to devices complying with the abovementioned description Sequence control circuit of N-MOS (including H-MOS) technology, consisting of one 32-bit register, three 16-bit registers, one 16 x 16-bit service memory, one 7 x 17-bit last-in-first-out (LIFO) memory , one adder circuit , decodifying logic, priority logic, error detection and management logic, one 16-bit multiplexer, one 8-bit counter and a timing network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CSS 0484 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /21 CN code TARIC Description Rate of autonomous duty {% ) ex 8542 11 82 ex 8542 11 84 ex 8542 11 84 ex 8542 11 84 ex 8542 11 84 *79 *01 *07 *22 *30 Serial communication controller, with 2 independent channels capable of full duplex data-transfer at a maximum rate of 1,6 Mbits / sec or more but not exceeding 4 Mbits / sec, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 62 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 72001 SCN 68562 Z 80 C 30 Z 85 C 30 Z 85 C 35 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit of C-MOS technology, for interfacing a 8- or 16-bit address/ data peripheral bus or memory bus to a 32-bit address /data-bus of a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 82351 GC 133 or  other identification markings relating to devices complying with the abovementioned description Interface circuit of C-MOS technology, capable of dual-port interfacing 16-bit data between a system data-bus , a memory data-bus and a microprocessor data-bus, comprising an internal data-bus , latches, buffers, multiplexers and parity-check circuits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 34 x 34 mm, with not more than 164 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82353 or  other identification markings relating to devices complying with the abovementioned description t Enhanced programmable communications interface (EPCI), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 2661 68661 or  other identification markings relating to devices complying with the abovementioned description Bus controller and interface of C-MOS technology , comprising one or two direct memory access (DMA) controllers , one or two interrupt controllers and a timer /counter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connections and bearing: 0 0 0 0 No L 178 / 22 Official Journal of the European Communities 1 . 7 . 92 CN code TARiC Description Rate of autonomous duty (% ) ex 8542 11 84 (cont'd) ex 8542 11 84 ex 8542 11 84 ex 8542 11 84 ex 8542 11 84 *47 *48 *49 *50  an identification marking consisting of or including one of the following combinations of figures and letters : 82C100 82C300 82C836 WD 76 C 10 or  other identification markings relating to devices complying with the abovementioned description Interface and control circuit of C-MOS technology, comprising 2 universal asynchronous receiver/ transmitters (UARTs), a parallel-data port, a hard-disc interface and a floppy disc controller, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C711 or  other identification markings relating to devices complying with the abovementioned description Interface and control circuit of C-MOS technology , programmable for interfacing signals between video-graphic-array (VGA) controllers and cathode-ray tube (CRT) displays, liquid crystal displays (LCDs), light-emitting-diode (LED) displays or plasma-displays, capable of simultaneously controlling a CRT-display and a LCD display , comprising a digital to-analogue video-converter with random-access memory (RAMDAC), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CL-GD6340 or  other identification markings relating to devices complying with the abovementioned description Repeater interface and control circuit of C-MOS technology, comprising 7 or 12 transmission / reception interface ports, an attachment-unit interface (AUI ) port, a phase locked loop (PLL) decoder , a 32-bit buffer and a bus-interface for communication between repeater interface controllers (RICs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x45 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 83950 DP 83955 or  other identification markings relating to devices complying with the abovementioned description Interface circuit of C-MOS technology, for interfacing data between a 32-bit bus and input/output-registers and /or interface circuits, providing direct memory access (DMA) control, comprising a FIFO (first in , first out) read /write memory with a storage capacity of 256 bits , a data-latch , an address-latch and 32-bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37x37 mm, with not more than 132 connections and bearing: 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /23 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 84 (cont'd) an identification marking consisting of or including the following combination of figures and letters : 1XB9-0401 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 '51 Bus interface and control circuit of C-MOS technology, comprising 2 programmable interrupt-controllers, 2 timers, 3 counters, a real-time clock , a random-access memory (RAM) with a storage capacity of 912 bits , a memory-interface circuit , a floppy-disc controller interface circuit , a hard-disc controller interface circuit, a numeric-coprocessor interface and a keyboard-interface, capable of address-enable generation, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29x29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TACT 84544 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 '52 Interface and control circuit of C-MOS technology, for read/write data between a digital-audio-tape storage unit and a microprocessor, comprising a buffer-manager circuit for a dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 1XK2-0301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 &gt; 11 Data-buffer circuit of C-MOS technology, for data transfer and data conversion between a central processing unit (CPU) data-bus , a memory data bus and 2 peripheral data-busses, comprising a parity-generator, a parity-error-detection circuit and 7 multiplexers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 128 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VL 82C332 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 e 28 Triple . 8 -bit digital-to- analogue video converter with random-access memory (RAMDAC) of C-MOS technology , having 3 pixel ports each associated with a colour palette register with a storage capacity of 256 x 8 bits and 1 pixel port associated with 3 overlay registers each with a storage capacity of 15x8 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing: No L 178 / 24 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 (cont'd) an identification marking consisting of or including the following combination of figures and letters : Bt473 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 29 Dual 7-bit digital-to-analogue converter of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x29 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PBM 3960 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 &gt; 53 Programmable clock-generator of BiMOS technology , capable of generating frequencies between 0,78125 MHz and 160 MHz , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DP 8531 DP 8532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 ' 60 Image compression /decompression circuit of C-MOS technology, capable of real time RGB to YUV colour components conversion , comprising a video bus interface , a pixel data stream compression/decompression unit and a microprocessor bus interface, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CL 550 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 &gt; 68 Modulator /demodulator of C-MOS technology (C-MOS-Modem), for full duplex data-transfer via a telephone line at a rate of 2 400 bits per second and for half duplex transfer of image telegraphy (facsimile) at a rate of 4 800 or 9 600 bits per second, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SC 11046 SC 11054 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /25 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86  º77 Dual universal asynchronous receiver/ transmitter (DUART), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 2681 PC 87310 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 ' 80 Comparator circuit of C-MOS technology, capable of comparing cache-address tags, comprising a static random-access memory (S-RAM) with a storage capacity of 16 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MCM 62350 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 ' 81 Digital filter of C-MOS technology, capable of quadruple or octuple over-sampling for 2 channels, comprising a read only memory, non-programmable (ROM) and a random access memory (RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 36 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 57021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 '85 Transmitter / receiver of C-MOS technology , operating with a supply current not exceeding 3 mA, comprising 2 driver circuits , 3 receiver circuits and a thermal protection circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9x 12 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: LTC 902 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 /26 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 95 '37 4-channel monolithic integrated circuit of bipolar technology for controlling read/write signals of magnetic heads in hard-disc units, contained in a housing the exterior dimensions of which do not exceed 12x19 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: SSI 510 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 '38 6- or 14-channel controller of bipolar technology , for controlling read/write signals from magnetic heads in hard-disc units, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19x19 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 32R5121 / 5121R SSI 32R522-6 SSI 32R522R-6 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 '04 Monolithic integrated circuit (read/write data processor circuit) for the amplification and conversion of read signals and conversion of write signals for hard-disc drives, contained in a housing the exterior dimensions of which do not exceed 19 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures: SSI 540 SSI 541 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 '30 Dual or quadruple amplifier operating with a supply current per amplifier not exceeding 30 |iA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: LT 1178 LT 1179 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 '20 Voltage regulator with an input voltage range of 3 V or more but not exceeding 60 V and a quiescent current of 6 mA, comprising an internal 1,25 A, 2,5 A or 5 A switch circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 11 x39 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: LT 1070 LT 1071 LT 1170 LT 1171 LT 1172 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /27 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 50 ex 8542 19 50 ex 8542 19 60 ex 8542 19 60 *30 *40 *08 *09 Adjustable shunt voltage regulator, comprising an internal voltage reference and divider resistors with a collector ( sink ) current of 1 mA or more but not exceeding 100 mA and an initial voltage reference tolerance of 0,4 % , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1431 or  other identification markings relating to devices complying with the abovementioned description Variable voltage regulator with a supply current not exceeding 120 jiA at an output current not exceeding 100 nA and a dropout voltage not exceeding 0,85 V at an output current of 125 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1020 LT 1120 or  other identification markings relating to devices complying with the abovementioned description Current control circuit of bipolar technology , capable of driving a continuous output current of 2 A, having an output-error detection function , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 16 mm, with not more than 5 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: PBD 3548 or  other identification markings relating to devices complying with the abovementioned description Control circuit of BiMOS technology, capable of driving loads from the positive side of a power supply , providing a voltage- transient protection of -100 V or more but not exceeding + 100 V, having an output leak-current not exceeding 150 jiA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 3399DW or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 No L 178 /28 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 60 &gt; 10 Circuit for driving current in a winding of linear motors or motors with rotating arms , of bipolar technology , working with an output voltage not exceeding 45 V at an output current not exceeding 1,8 A, in form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 23 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PBL 3717 PBL 3770 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 &gt; 11 Circuit for driving linear motors or motors with rotating arms , of bipolar technology, working with an output voltage not exceeding 45 V at an output current not exceeding 1 A, comprising,a clockgenerator, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 23 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: PBL 3771 PBL 3772 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 70 30 Interface circuit of bipolar technology, for interfacing data and power between a microcontroller or microcomputer and a read/write terminal , comprising a bridge rectifier, a power supply regulator, a reset circuit , a transmitter and a receiver , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LB 1167A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 &gt; 20 Interline charge-coupled image sensor with 250 000 or more but not more than 450 000 photosensitive areas, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 32 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ICX 018 ICX 021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 &gt;25 Half-bridgerectifier, consisting of 2 field effect transistors of MOS technology (MOSFETs), capable of driving inductive or capacitive loads with a nominal voltage of 50 V and a nominal current of 2 A, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 6x11 mm, with not more than 16 connections and bearing: 1 . 7 . 92 Official Journal of the European Communities No L 178 /29 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 (cont'd) ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 *26 *27 *28 *32  an identification marking consisting of or including the following combination of figures and letters : Si9950DY or  other identification markings relating to devices complying with the abovementioned description Voltage converter and regulator of bipolar technology, with a voltage loss not exceeding 1,6 V at an output current of 100 mA, operating with a supply voltage range of 3,5 V or more but not exceeding 15 V , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1054 or  other identification markings relating to devices complying with the abovementioned description 5-channel voltage comparator for monitoring lamp-circuits , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10x28 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 22001 or  other identification markings relating to devices complying with the abovementioned description Image sensor consisting of 1 6 rows of not more than 992 photosensitive areas and a matrix linked to a shift register, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12x28 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : RA 16x62 or  other identification markings relating to devices complying with the abovementioned description Speech-transfer circuit of bipolar technology , operating at a supply voltage of 2,3 V or more but not exceeding 22 V, providing continuously regulation of transmit and receive gain and a mute function , comprising 4 amplifiers, an internal voltage reference, 2 DC regulators and a power down function , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PBL 3850 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 178 /30 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 *33 *34 *35 *36 Voice switched speakerphone circuit of bipolar technology, capable of half-duplex transmission and reception of speech, comprising 1 loud-speaker amplifier with an operating voltage of 2,5 V or more but not exceeding 12 V, a tone ringer circuit , detectors and comparators for automatic switch-over in transmit or receive mode, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12x29 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PBL 3786 or  other identification markings relating to devices complying with the abovementioned description Passive decoder of BiMOS technology, comprising a fixed matrix , a 7-kHz filter, a noise-reducing circuit , a digital delay circuit and a memory-control circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 58 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LV 1000 or  other identification markings relating to devices complying with the abovementioned description Matrix decoder of BiMOS technology, comprising an adaptive matrix circuit, automatic-balance buffers , a noise generator and a control circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 63 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: SSM 2125 SSM 2126 or  other identification markings relating to devices complying with the abovementioned description Voice-switched speakerphone circuit of bipolar technology, capable of half duplex transmission and reception of speech , comprising attenuators , level-detectors , a dial-tone detector, an algorithm-control circuit and amplifiers, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x19 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 34118 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 No L 178 / 311 . 7 . 92 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 ex 8542 19 80 *37 *38 *39 *40 Serial 13-bit linear encoder/decoder of C-MOS technology, providing digital-to-analogue and analogue-to-digital conversion , comprising 2 sample and hold cicuits , an comparator/ amplifier, a data-selector circuit , a successive approximation register, 2 shift registers , a sequence controller and a voltage reference circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 145402 or  other identification markings relating to devices complying with the abovementioned description Encoder/decoder with pulse-code-modulation filter of C-MOS technology , operating with a +5 V single-power supply , comprising an analogue-to-digital converter and a digital-to-analogue converter , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145480 or  other identification markings relating to devices complying with the abovementioned description Encoder/decoder with pulse code-modulation filter of C-MOS technology, with a dual-power supply and having a typical dissipation rate of 50 mW, comprising an analogue-to-digital converter and a digital-to- analogue converter, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 145503 or  other identification markings relating to devices complying with the abovementioned description Adaptive differentiated pulse-code-modulation circuit of C-MOS technology , for encoding/decoding data , capable of full duplex data-transmission between a channel with a transfer rate of 64 Kbits per second and a channel with a transfer rate of 16 Kbits, 24 Kbits, 32 Kbits or 64 Kbits per second, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145532 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 1 . 7. 92No L 178 /32 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 Ml Voltage reference circuit providing an output voltage of 5 , 7 or 10 V with a drift slope (output voltage temperature co-efficient) not exceeding 20 ppm/ °C and an output voltage noise not exceeding 6 iiVrms, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 &gt;42 Voltage reference circuit with a reverse breakdown of 1,235 V ( ±4mV) or 2,5 V ( ± 20 mV), in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which does not exceed 5x6 mm or the diameter of which does not exceed 6 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1004 or  other identification markings relating to devices complying with the abovementioned description u ex 8542 19 80 *43 Bidirectional switch circuit of C-MOS technology, capable of switching analogue signals of -5 V and of +5 V, comprising 4 field-effect transistors (FETs), in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9x11 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SD 5401 CY or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 *40 Amplifier with an input power of 1 mW and an output power of 3,5 W at a frequency range of 890 MHz or more but not exceeding 915 MHz, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 5 x 15 x 34 mm , with not more than 6 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XHW 903 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 &gt;92 Modulators for the range from 0,5 MHz to 5 MHz, contained in a housing the external dimensions of which do not exceed 48 x 74 mm 0 ex 8543 80 80 * 93 Opto-electronic circuit consisting of one or more light-emitting diodes (LEDs) and one photodiode with amplifier circuit and an integrated logic gate arrays circuit or one or more light-emitting diodes (LEDs) and of several photodiodes with amplifier circuit , contained in a plastic housing with not more than 8 connections and bearing: 1 . 7 . 92 Official Journal of the European Communities No L 178 /33 CN code TARIC Description Rate of autonomous duty (% ) ex 8543 80 80 (cont'd) ex 8548 00 00 ex 8548 00 00 ex 9021 30 90 ex 9021 30 90 »91 *92 *21 *29  an identification marking consisting of or including one of the following combinations of figures and letters: HC PL 2 400 HC PL 2730 or  other identification markings relating to devices complying with the abovementioned description Clock /calendar circuit , consisting of a lithium battery , a quartz oscillator and a monolithic integrated circuit of C-MOS technology comprising a programmable generator for periodic interruptions and square waves and a static random-access memory (S-RAM), the whole contained in a housing the exterior dimensions of which do not exceed 18 x 34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1287 DS 1387 or  other identification markings relating to devices complying with the abovementioned description Contact image sensor , comprising a row of 1 728 or more but not more than 2 048 photosensitive dots and a row of light-emitting diodes (LEDs), contained in a housing the exterior dimensions of which do not exceed 21 x 22 x 273 mm Vascular protheses, neither woven nor knitted , of which the largest opening has an internal diameter not exceeding 6 mm Vascular prothese, neither woven nor knitted , of which the largest opening has an internal diameter of more than 6 mm but not exceeding 8 mm 0 0 0 3,1 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 178 /34 Official Journal of the European Communities 1 . 7. 92 TABLE II CN code TARIC Description Rate of autonomous duty (% ) ex 8471 93 60 '20 Magnetic tape storage unit for single-reel cartridges 0 ex 8471 99 90 &gt; 10 Optical reader for reading alphanumerical dot-matrix printing characters and converting them into electrical signals , comprising a read head containing an optical detector, an amplifier , a focusing lens and two lamps , linked by one or two flat cables to a central module the dimensions of which do not exceed 200 x 220 mm, comprising a printed circuit board on which are mounted a microprocessor, an image recognition circuit and an analogue-to-digital converter 0 ex 8473 30 10  º20 Processor of ECL technology, consisting of not more than 336 monolithic integrated circuits , comprising 4 200 uncommitted logic arrays and random-access memories (RAMs) with a total storage capacity of 16 Kbits , contained in a housing, mounted on both sides of a multiple printed circuit enclosed between two cooling plates the overall exterior dimensions of which do not exceed 148 x 560 x 594 mm and bearing;  an identification marking consisting of or including the following combination of figures and letters : 001B-3035-H002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 &gt; 30 Component forming the arithmetic/logic element of a central processing unit (CPU), comprising not more than 9 printed circuit boards, the dimensions of which do not exceed 290 x 310 mm, on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs) and combinations thereof, contained in a framework the dimensions of which do not exceed 501 x 596 x 611 mm which serves as a housing and interconnector for the printed circuit boards , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COIB 2675 E 500 COIB 2675 H 501 COIB 2675 H 503 COIB 2675 H 500 COIB 2675 H 502 COIB 2675 H 504 or  other identification markings relating to devices complying with the abovementioned description 0 0 ex 8473 30 90 *20 Ferrite magnetic heads of Winchester technology, for hard disc file-peripherals as well as carrying arms equipped with such magnetic heads , capable of recording to a density of 10 tracks or more per mm ex 8473 30 90  º30 Read/write assembly for hard disc storage units, comprising ferrite magnetic heads of Winchester technology, mounted on a carrier arm, connected via a flexible printed circuit to a metal bracket upon which are mounted:  a flexible printed circuit upon which is mounted an amplifier for read/write signals, in the form of an integrated circuit ,  a printed circuit socket 0 ex 8473 30 90 *40 Inkjet printhead 0 1 . 7 . 92 No L 178 /35Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8473 30 90 ex 8473 30 90 ex 8473 40 90 ex 8483 10 90 ex 8504 40 98 ex 8506 19 19 ex 8506 19 19 ex 8506 19 99 ex 8517 90 81 ex 8518 90 00 ex 8522 90 91 *50 *70 * 10 * 10 *10 * 10 *20 * 10 *10 *91 *91 Magnetic bubble memories with a storage capacity of not more than 4 Mbits , contained in a housing the exterior dimensions of which do not exceed 43 x 44 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters :  7110 FBM54DB BDL 0133 BDN 0151 MBM2011 7114-1 FBM64DA BDL 0134 BDN 515 MBM 2256 or  other identification markings relating to devices complying with the abovementioned description Drive-unit for digital audio tape storage units Thermal printer heads of thick or thin film technology , consisting of a printed circuit with at least one tantalum capacitor and an electrolytic capacitor contained in a metal support with connector, printer element and heat sink , supplied with the appropriate support and transport roll Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 t Direct current to direct current converter , with diodes not in cascade connection, with an input voltage range not exceeding 72 V, contained in a housing with not more than 16 connections Lithium iodine single cell battery the dimensions of which do not exceed 9 x 23 x 45 mm and a voltage not exceeding 2,8 V Unit consisting of not more than 2 lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 32 connections and incorporating a control circuit Dry zinc/carbon batteries of a voltage of 5,5 V or more but not exceeding 6,5 V and the dimensions of which do not exceed 5 x 90 x 1 10 mm, for incorporation in film cassettes for instant pictures (a ) Assembly for telephonic apparatus consisting of a microphone , protecting circuit and four-way connecting socket, mounted on a printed circuit the dimensions of which do not exceed 22 x 40 mm Integrally cold-upsetted steel coreplate, in the form of a disc on one side provided with a cylinder, for use in the manufacture of loudspeakers (a ) Optical unit consisting of a laser diode with one photodiode, emitting light of a nominal wavelength of 780 nm, contained in a housing with a diameter of not more than 10 mm and a height of not more than 9 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including one of the following combination of letters or of figures and letters : LDGU LT 022 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 0 0 0 0 0 0 No L 178 /36 Official Journal of the European Communities 1 . 7. 92 CN code TAR1C Description Rate of autonomous duty (% ) ex 8522 90 99 ex 8523 20 10 ex 8523 20 10 ex 8529 10 70 ex 8529 10 70 ex 8531 20 90 ex 8531 80 90 ex 8534 00 11 ex 8534 00 19 ex 8534 00 11 ex 8534 00 19 ex 8534 00 19 ex 8534 00 90 ex 8536 41 10 ex 8536 41 90 ex 8536 49 00 ex 8538 90 90 ex 8540 11 10 ex 8540 12 10 *93 *40 *50 * 10 *20 *45 * 10 *91 *91 *92 *92 *93 *92 *91 *91 *91 *91 *93 *91 Cassette-deck sub-assembly for sound recording and reproducing apparatus, for use in the manufacture of telephone answering machines (a ) Rigid magnetic discs , prelubricated , oxide type, with a coercivity of 300 Oe or more Rigid magnetic disc with a thin-film metallic coating, having a coercivity exceeding 600 Oersted and an external diameter not exceeding 231 mm Ceramic filter package comprising 2 ceramic filters and 1 ceramic resonator for a frequency of 10,7 MHz ( ±30 kHz), contained in a housing the exterior dimensions of which do not exceed 10 x 10 mm Ceramic filters for frequencies of 4,5 MHz or more but not exceeding 6,6 MHz contained in a housing the dimensions of which do not exceed 9 x 24 mm Digital displays, consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than 3 in number , comprising light-emitting diodes (LEDs) made from gallium-based semiconductor compounds mounted thereon. Each character is composed of up to 8 segments with or without a decimal point and the line of characters has a protective cover of plastic Direct current plasma display Single-face printed circuit the dimensions of which do not exceed 30 x 30 mm, for the manufacture of products falling within Chapter 91 ( a) Multiple printed circuit, consisting of 24 layers, including 5 layers with buried vias of bismaleimide triazine , the exterior dimensions of which do not exceed 64 x 65 cm Single-face printed circuits , each with not more than 268 conductive leads , on a plastic tape with sprocket holes on both edges and having a width of not more than 35 mm and a thickness of not more than 0,26 mm Printed circuit on one or both sides of a ceramic substrate, consisting of conductor elements and contacts , the dimensions of which do not exceed 36 x 36 mm, with not more than 304 connections Printed circuit on one or both sides of a ceramic substrate, consisting of conductor elements, contacts and resistors, incorporating connections isolated in vitrified layers , the dimensions of which do not exceed 37 x 37 mm, with not more than 320 connections Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires, with a maximum leakage rate of 10~6 cm3 He/ sec at one bar in the temperature range 0 to 160 °C, to be incorporated into compressors for refrigerating equipment (a) Part of an electrothermal fuse, consisting of a tin coated copper wire attached to a cylindrical casing, the exterior dimensions of which do not exceed 5 x 48 mm Colour cathode-ray tube with a slot mask, equipped with electron guns placed side by side (in-line technology) and with a diagonal measurement of the screen of 12 cm or more but not exceeding 26 cm Flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 150 mm or more but not exceeding 155 mm and an anode voltage of 25 kV or more but not exceeding 32 kV 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1.7 . 92 Official Journal of the European Communities No L 178 /37 CN code TARIC Description Rate of autonomous duty (% ) ex 8540 20 90 91 Photomultiplier consisting of a photocathode tube with 9 dynodes, for light of wavelength of 160 nm or more but not exceeding 930 nm, of a diameter not exceeding 14 mm and a height not exceeding 94 mm 0 ex 8540 30 10 *25 Colour cathode-ray tube with a dot mask , equipped with electron guns in a triangular fashion (delta technology), with a diagonal measurement of the screen of 66 cm or more 0 ex 8540 89 11  º91 Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 300 x 350 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements. These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 8540 91 00 * 93 Electron gun for the production of monochrome cathode-ray tubes with a diagonal measurement of the screen of 7,6 cm or more but not exceeding 30,5 cm (a ) 0 ex 8541 10 91 &gt; 10 Silicon power rectifier diodes of planar technology, with a recovery time of less than 100 ns, a maximum recurring reverse voltage of 200 V, and average forward current of 2,5 A or more , contained in a flat housing the exterior dimensions of which exceed 3x9x9 mm but do not exceed 5x11x17 mm U ex 8541 10 99 * 10 Germanium-gold diodes with forward voltage not exceeding 1 V at 5 mA 0 ex 8541 10 99 *20 Silicium diode with a variable capacitance , capable of a capacitance change of more than 10 times in relation to its starting value by variation of the operating voltage of 2 V or more but not exceeding 10 V and with a capacitance of 96 pF or more but not exceeding 144 pF at 2 V, contained in a cylindrical housing having a diameter of not more than 3 mm and a height of not more than 8 mm, with not more than 2 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MV 1404 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 21 90 * 10 High electron mobility transistor (HEMT), for frequencies of 2 GHz or more but not exceeding 20 GHz, with a dissipation rate not exceeding 180 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connections 0 ex 8541 21 90 *20 Field-effect transistor (FET) for frequencies of 2 GHz or more but not exceeding 16 GHz, with a dissipation rate not exceeding 225 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connections 0 ex 8541 29 90 * 10 Transistor with a power of 150 W or more at a voltage of 160 V or more and with a cut-off frequency of 20 MHz or more , contained in a housing the exterior dimensions of which do not exceed 22 x 37 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: SA 1170 2 SA 1494 2 SC 2921 2 SA 1215 2 SC 2774 2 SC 3858 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 38 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8541 40 10 ex 8541 40 91 ex 8541 60 00 ex 8541 60 00 ex 8542 11 05 ex 8542 11 12 ex 8542 11 12 ex 8542 11 12 *60 *91 *91 *92 * 10 *01 * 11 * 12 Light-emitting diode (LED), made from gallium-arsenic-phosphor (GaAsP) semiconductor , operating at a nominal wavelength of 710 nanometers, in the form of a monolithic integrated circuit without a housing (chips), for the manufacture of optocouplers (a ) Module consisting of not more than five solar cells of thin-film technology , on a substrate the exterior dimensions of which do not exceed 18 x 70 mm Quartz crystal oscillating at a frequency of 32 768 Hz, contained in a cylindrical housing of a length not exceeding 8,2 mm and a diameter not exceeding 3,2 mm, for the manufacture of products falling within Chapter 91 (a ) Polarized ceramic piezo-electric crystal oscillating in a frequency range of 500 kHz or more but not exceeding 12 500 kHz , contained in a housing the exterior dimensions of which do not exceed 14 x 15 mm, with not more than 3 connections Control and driver circuit for dot-matrix liquid crystal displays (LCDs) of C-MOS technology, with a character generator, and having a drive voltage of more than 10 V, in the form of a monolithic integrated circuit without a housing (microchip), for the manufacture of liquid crystal display (LCD) modules (a ) Dynamic random-access memory of N-MOS (including H-MOS) technology (N/H-MOS D-RAM) with a storage capacity of 64 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 24 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : KM 4164 MN 4264 TMS 4164 TMS 4416 or  other identification markings relating to devices complying with the abovementioned description Dynamic random-access memory of N-MOS (including H-MOS) technology (N /H-MOS D-RAM), with a storage capacity of 256 Kbits and an access time not exceeding 150 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HB 50562 KM 41257 MB 81464 PD 41256 TMS 4256 HM 50256 M5M4256 MSM 4256 PD 41464 TMS 4464 HM 50464 M5M 4464 MSM 4464 TMM 41256 KM 41256 MB 81256 PD 41254 TMM 41464 or  other identification markings relating to devices complying with the abovementioned description Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 53 C 256 53 C 466 P 51 C 256 53 C 258 MB 81 C 258 P 51 C 259 53 C 464 MB 81 C 466 TC 51832 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 0 8 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /39 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 12 h 13 Dual port dynamic random-access memory (D-RAM), with data registers and a serial read output control , with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 39 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: M5M 4 C 264 MP 81461 PD 41264 TMS 4461 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 14  º01 Random-access memory with a storage capacity of 1 Mbit, with separate in- and outputs and serial shift registers (so-called field memories), of C-MOS technology (C-MOS RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 521000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 16  º01 Pseudo-static random-access memory of C-MOS technology (C-MOS PS-RAM), with a storage capacity of 4 Mbits and an access time of 100 ns* comprising a timing pulse generator and a refresh control circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 22 mm, with not more than 32 connections and bearing;  an identification marking consisting of or including the following combination of figures and letters : HM 658512 or  other identification markings relating to devices complying with the abovementioned description These devices are for the manufacture of portable computers, capable of operating without an external source of power (a) 0 ex 8542 11 21  º17 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY7C123 CY93422 CY93L422 P4C 422 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 /40 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 21 *28 Static random-access memory (S-RAM), with a storage capacity of 1 Kx4 bits and an access time not exceeding 25 ns , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm, with not less than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 9150-20 CY 7 C 150-15 AM 9150-25 CY 7 C 150-25 or  other identification markings relating to devices complying with the abovementioned description D ex 8542 11 21 32 Static random-access memory of N-MOS (including H-MOS) technology (N/H-MOS S-RAM), with a storage capacity of 8 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 4008 4801 8108 8114 PD 421 4118 8104 8112 8185 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *42 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x63 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : IDT 7134 TC 5532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 43 Dual port static random-access memory of BiMOS technology (BiMOS dual port S-RAM), with a storage capacity of 32 Kbits and an access time not exceeding 35 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29x62 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B134 CY7B1342 CY7B135 CY7B138 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *48 Static random-access cache memory of C-MOS technology (C MOS S-Cache-RAM), with a storage capacity of 4 K x 16 bits and an access time not exceeding 55 ns, comprising a 12 bits address latch and control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 53 mm, with not more than 44 connections and bearing: 1 . 7 . 92 No L 178 /41Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 21 (cont'd) an identification marking consisting of or including the following combination of figures and letters : IDT71586S or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *49 Dual port static random-access memory of BiMOS technology (BiMOS dual port S-RAM), with a storage capacity of 64 Kbits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29x29 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CY7B144 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 '01 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a storage capacity of 72 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B180 CY7B181 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 19 Static random-access cache memory of C-MOS technology (C MOS S-Cache-RAM), with a storage capacity of 144 Kbits and an access time not exceeding 30 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x21 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figifres and letters : TC 55187 TC 55188 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 ' 22 Static asynchronous random-access memory of C-MOS technology (C-MOS asynchronous S-RAM), with a storage capacity of 16 Kx 16 bits , excluding static random-access cache memory (S-Cache-RAM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 21 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MCM 62995-17 MCM 62995-20 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 /42 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 23 &gt;24 Static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 256 Kbits and an access time not exceeding 20 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 38 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B153 CY7B155 HM 6709 A MCM 709 TC 55B464 CY7B154 CY7B156 MCM 6708 TC 55B328 TC 55B465 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 *09 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a storage capacity of 288 Kbits and an access time not exceeding 21 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combination of figures and letters: CY7B173 CY7B174 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 31 *01 Read only memory, non-programmable in C-MOS technology (C-MOS ROM), with a storage capacity of 256 Kbits, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 50 mm, with not more than 54 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HN 61256 MB 83256 TMS 60C19 HN 613256 TMS 60C18 TMS 60C20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 *01 UV erasable, programmable, read only memory (EPROM), with a storage capacity of 16 Kbits and an access time not exceeding 65 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:   an identification marking consisting of or including one of the following combinations of figures and letters: CY 7C 245 W" CY 7C 291 W or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 *06 UV-erasable, programmable , read only memory (EPROM), with a storage capacity of 32 Kbits and an access time not exceeding 45 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 27 CX 321 27 CX 322 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /43 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 42 ex 8542 11 42 ex 8542 11 59 ex 8542 11 44 ex 8542 11 59 ex 8542 11 50 ex 8542 11 50 *11 * 16 *58 *01 *64 * 16 *26 UV erasable , programmable , read only memory (EPROM), with a storage capacity of 64 Kbits and an access time not exceeding 65 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 W CY 7C 263 W CY 7C 268 W CY 7C 269 W or  other identification markings relating to devices complying with the abovementioned description UV erasable or non-erasable , programmable , read only memory (EPROM or PROM), with a storage capacity of 128 Kbits and an access time not exceeding 100 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections, with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY 7C 251 CY 7C 254 or  other identification markings relating to devices complying with the abovementioned description UV erasable or non-erasable , programmable, read only memory (EPROM or PROM) with a storage capacity of 1 Mbit and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x53 mm, with not more than 40 connections , with or without a quartz window on the upper surface and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters: CY7B201 CY7B210 CY7B211 or  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable , read only memory (E2PROM), with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19x42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 28256 28 C 256 48 C 256 or  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable , read only memory (E2PROM), with a storage capacity of 1 Mbit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x52 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AT 28C1024 E /M 28C010 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 178 /44 1 . 7 . 92Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 59 ex 8542 11 59 ex 8542 11 59 ex 8542 11 59 ex 8542 11 59 *02 *03 *21 *24 *31 Double row buffer memory, with shift registers and random access memories (RAMs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CRT 9212 or  other identification markings relating to devices complying with the abovementioned description Write buffer memory of C-MOS technology, with an organization of 4x16 bits comprising eight bits of address and eight bits of data , and four-bit parity , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 68 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 79 R 2020 A 79 R 3020 R 2020/ 16 or  other identification markings relating to devices complying with the abovementioned description FIFO (first in , first out), read /write memory of C-MOS technology, with a storage capacity of 64 x 8 bits or 64 x 9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C408A CY7C409A or  other identification markings relating to devices complying with the abovementioned description FIFO (first in, first out) read /write memory , with a storage capacity of 7 280 or 9 080 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 36 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 41101 PD 41102 PD 42101 PD 42102 or  other identification markings relating to devices complying with the abovementioned description FIFO (first in, first out) read /write memory of C-MOS technology, with a storage capacity of 72 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x38 mm, with not more than 32 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C460 CY7C470 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7. 92 No L 178 /45Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 59 ex 8542 11 59 ex 8542 11 59 ex 8542 11 59 ex 8542 11 59 *33 *35 *48 *52 *54 FIFO (first in, first out) read/write memory of C-MOS technology, with a storage capacity of 144 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x38 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C462 CY7C472 or  other identification markings relating to devices complying with the abovementioned description FIFO (first in , first out) read/write memory of C-MOS technology, with a storage capacity of 288 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x38 mm , with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY7C464 CY7C474 or  other identification markings relating to devices complying with the abovementioned description Programmable, non-erasable, read only memory (PROM), with a storage capacity of 16 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 7 C 245 7 C 291 7 C 292 HM 6616 or  other identification markings relating to devices complying with the abovementioned description Programmable, non-erasable , read only memory (PROM) of C-MOS technology with a storage capacity of 36 288 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x16 mm, with not more than 20 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : XC 1736 or  other identification markings relating to devices complying with the abovementioned description Programmable, non-erasable , read only memory (PROM), with a storage capacity of 64 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x44 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C261 CY7C264 CY7C269 MB7144 XC 1764 CY7C263 CY7C268 MB7143 MB71C44 XC 1765 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 178 /46 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 62 ex 8542 11 64 ex 8542 11 67 ex 8542 11 68 ex 8542 11 62 ex 8542 11 62 ex 8542 11 62 *03 *03 *03 *01 *21 *22 *23 Floating-point arithmetic co-processor, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 46 x 53 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 3171 80387 MC 68882 TX 32081 W 74 ACT 8847 8087 NCR 32020 WTL 3167 79 R 2010 80C287 NS 32081 79 R 3010 CY 7C 602 NS 32381 80287 MC 68881 R 2010/ 16 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of N-MOS (including H-MOS) technology , with a processing capacity of 8 bits, for the encoding/decoding of data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 53 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8294 Z 8068 Z 9518 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 8 bit , consisting of a central processing unit (CPU), a memory management unit, a two-channel DMA controller, two-channel programmable 16-bit counter/ timer, a wait state generator, a two-channel asynchronous serial communication interface (ASCI) and a bus controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HD 64 A 180 HD 64 B 180 Z 64180 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 8 bits , consisting of - a modulation circuit for recording signals , a demodulation circuit for reproducing signals, an error-correction code circuit (ECC), an analogue-to-digital /digital-to-analogue converter , a static random-access memory (S-RAM) interface, an input/output circuit for interfacing a microcontroller or microcomputer, an input/output circuit for interfacing an audio system and a phase locked loop circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x21 mm, with not more than 100 coonections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CXD2601 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 No L 178 /471 . 7 . 92 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 62 ex 8542 11 64 41 &gt; 31 Multiprotocol microprocessor of C-MOS technology, with a processing capacity of 8 or 16 bits, consisting of a central processing unit (CPU), a direct memory access controller , an interrupt controller, a dual port random-access memory (Dual Port RAM) with a storage capacity of 9 216 bits, three timers, a communication processor and three full duplex serial communication controllers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 132 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters: MC 68302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64  º21 Microprocessor of N-MOS (including H-MOS) technology, with a processing capacity of 16 bits and an 8-bit address/ data-bus, consisting of a central processing unit (CPU), a timing generator , two independent direct memory access (DMA) channels , a programmable interrupt controller , 3 programmable 16-bit timers , programmable memory and external chip selection logic, a programmable wait state generator and a bus controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures : 80188 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 64 * 22 Microprocessor of C-MOS technology, with a processing capacity of 16 bits and an 8-bit data-bus, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89T713 MB 89T715 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 '23 Microprocessor of C-MOS technology , with a processing capacity of 10 bits, for text data decoding, comprising a prefix processor for serial to parallel data conversion, a video display processor , a memory access controller, a display memory and an interface circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CF 70064 CF 70095 CF 72301 CF 72305A or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 48 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 64 *34 Microprocessor in N-MOS (including H-MOS) technology , with a processing capacity of 16 bits , consisting of a central processing unit (CPU), a timing generator , two independent direct memory access (DMA) channels, a programmable interrupt controller , three programmable 16-bit timers , programmable memory and external chip selection logic , a programmable wait state generator and a bus control unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures: 80186 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 * 35 Microprocessor of N-MOS technology (including H-MOS), with a processing capacity of 16 bits , consisting of a central processing unit (CPU), a memory management unit (MMU) and a real address and virtual address operating mode system (OSO), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures: 80286 or  other identification markings relating to devices complying with the abovementioned description 10 ex 8542 11 64 * 36 Communications processor of N-MOS (including H-MOS) technology, with a processing capacity of 16 bits , consisting of a random-access memory (RAM) with a storage capacity of 22 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x60 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 38010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 *42 Communication processor of C MOS technology , with a processing capacity of 16 bits, containing a coder/decoder for the conversion of data into serial /parallel signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x28 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 380 C 16 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /49 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 67 ex 8542 11 67 ex 8542 11 67 ex 8542 11 67 *05 *31 *32 *33 Coprocessor of C-MOS technology, with a processing capacity of 32 bits, for a local area network, comprising a data interface unit , a bus interface unit , a direct memory access (DMA) controller and FIFO (first in , first out) read /write memories with a total storage capacity of 1 536 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82596 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of N-MOS (including H-MOS) technology, with a processing capacity of 32 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 38 x 38 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CPU 04041871 NCR 32 000 NS 32032 NS 32332 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 32 bits, comprising a floating point arithmetic unit with four 80-bit registers, thirty six 32-bit registers, a cache memory with a storage capacity of 4 Kbits and an interrupt controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 37 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80960KB or  other identification markings relating to devices complying with the abovementioned description Microprocessor with a processing capacity of 32 bits, consisting of one or more random-access memories (RAMs) with a total storage capacity not exceeding 48 Kbits and a floating decimal point arithmetical unit with a capacity of 32 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 164 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DSP 32 C or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 No L 178 /50 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 67 ex 8542 11 67 ex 8542 11 67 ex 8542 11 67 *34 ¦35 *36 *37 Microprocessor of C-MOS technology, with a processing capacity of 32 bits , consisting of a binary arithmetic-logic unit , a floating point arithmetic-logic unit , a decimal arithmetic-logic unit , a control store unit , a virtual memory management unit and registers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 223 connections and bearing:  an identification marking consisting of or including the following combination of figures : 78201441 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 32 bits, with a 32-bit external data-bus and a 32-bit external address-bus , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 486 79 R 3000 MC 68020 NS 32C 032 80386 AM 29000 MC 68030 R 2000/ 16 80486 CY7C601 MC 68040 79 R 2000 A L 64801 NS 32532 or  other identification markings relating to devices complying with the abovementioned description Microprocessor of C-MOS technology , with a processing capacity of 32 bits, with a 16-bit external data-bus and a 24-bit external address-bus, with a virtual storage address capacity of 64 terabytes , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80386 SX or  other identification marking relating to devices complying with the abovementioned description Microprocessor of C-MOS technology, with a processing capacity of 32 bits , consisting of a bus controller, a memory controller, a cache controller and a cache memory with a storage capacity not exceeding 512 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 38 x 38 mm, with not more than 227 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80386 SL or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 / 51 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 68  º31 Microprocessor of C-MOS technology, with a processing capacity of 64 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x62 mm, with not more than 431 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 21064 80860 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 »02 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 4 bits, consisting of a read only memory , non-programmable (ROM) with a storage capacity of 2 Kx 8 bits , a dual-tone multi- frequency (DTMF) generator , a random-access memory (RAM) with a storage capacity of 1 Kbit , whether or not with another random-access memory (RAM) with a storage capacity of 512 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 42 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: T 6978 TCM 8301 TCM 8302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 &gt; 03 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 4 bits, consisting of a read only memory , non-programmable (ROM) with a storage capacity of 10 Kbits or more but not exceeding 16 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 1 536 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 67 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 44750 TMP 47 C 200 TMP 47 C 220 TMP 47 C 221 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *04 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 4 bits, consisting of a read only memory , non-programmable (ROM) or of a programmable , non-erasable , read only memory (PROM) with a storage capacity not exceeding 8 K x 8 bits , random-access memories (RAMs) with a total storage capacity not exceeding 4 Kbits , a dual-tone multi-frequency (DMTF) generator, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 21 x 60 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TMP 47 C 452 TMP 47 C 855 TMP 47 P 855 TMP 47 C 456 TMP 47 C 858 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 52 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (%) ex 8542 11 71 ex 8S42 1 1 91 *05 *01 Microcontroller or microcomputer with a processing capacity of 4 bits , consisting of a read only memory, non-programmable (ROM), or of a programmable , non-erasable , read only memory (PROM), or of a UV erasable , programmable, read only memory (EPROM) with a capacity not exceeding 128 Kbits and a random-access memory (RAM) with a capacity not exceeding 5 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 60 mm , with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CD 3200-3299 HD 38800 HD 38820 HD 404189 HD 404608 HD 4074608 HD 44796 HD 44 800 HD 44801 HD 44820 HD 44840 HD 44860 HD 614042 HD 614080 MN 1584531 SMC 6214 SMC 6215 SMC 6234 SMC 6266 SMC 62 L 34 T 7767 BS TMC 0270-0279 TMC 0500-0599 TMC 0980-0989 TMC 1500-1599 TMC 1980-1999 TMP 47 C 1670 TMP 47 C 670 TMP 47 P 1670 TMP 47 P 860 E TP 0310-03299 TP 0450-04599 TP 0480-04899 TP 0500-05999 TSS 200 TSS 400 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 »06 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 4 bits , comprising a read only memory, non-programmable (ROM) or a programmable, read only memory (PROM) with a storage capacity of 160 Kbits or more and a random-access memory (RAM) with a storage capacity not exceeding 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 60 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 404019 HD 404919 HD 4074019 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *21 Microcontroller or microcomputer of N MOS (including H-MOS) technology, with a processing capacity of 8 bits , consisting of a UV-erasable , programmable , read only memory (EPROM) with a storage capacity of either 14 432 bits , 30 016 bits or 30 208 bits , a random-access memory (RAM) with a storage capacity of either 832 bits or 896 bits, a read only memory, non-programmable (ROM) with a storage capacity of either 920 bits, 1 528 bits or 1 728 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 68705P3 MC 68705R3 MC 68705S3 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /53 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71 »22 Microcontroller or microcomputer with a processing capacity of 8 bits , consisting of a programmable , non-erasable, read only memory (PROM) or a UV erasable , programmable , read only memory (EPROM) with a capacity of 32 Kbits and a random-access memory (RAM) with a capacity of 1 Kbit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connections , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures : 7742 8751 0 sx 8542 11 71 *23 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of N-MOS (including H-MOS) technology, with a processing capacity of 8 bits, having peripheral interface functions , consisting of a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits, a read only memory, non-programmable (ROM), a programmable, non-erasable , read only memory (PROM) or a UV erasable , programmable , read only memory (EPROM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 8042 8742 0 ex 8542 11 71 »24 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C MOS technology, with a processing capacity of 8 bits , having a register-to-register architecture , consisting of:  a static random-access memory (S-RAM) with a storage capacity of not more than 4 Kbits ,  a programmable , non-erasable, read only memory (PROM) or an UV-erasable, programmable, read only memory (EPROM) or an electrically erasable , programmable, read only memory (E2PROM) with a storage capacity of not more than 128 Kbits and whether or not comprising:  an electrically erasable, programmable , read only memory (E2PROM) with a storage capacity not exceeding 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 370C010 370C052 370C156 370C310 370C352 370C756 370C032 370C056 370C250 370C332 370C356 370C810 370C050 370C150 370C256 370C350 370C732 370C850 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 »25 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , consisting of a random-access memory (RAM) with a storage capacity of 256 bits , a read only memory , non-programmable (ROM) with a storage capacity of 16 Kbits, an electrically erasable , programmable , read only memory (E2PROM) with a storage capacity of 2 Kbits , a clock generator , a 4-bit timer , a serial communications interface and a 14-bit digital- to-analogue converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 29 mm, with not more than 28 connections and bearing: No L 178 /54 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71 (cont'd) ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 *26 *28 *29  an identification marking consisting of or including the following combination of figures and letters : HD 401220 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C MOS technology, with a processing capacity of 8 bits, consisting of a programmable , non-erasable , read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM) with a storage capacity of 60 Kbits or more but not exceeding 128 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 3 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 54 mm, with not more than 44 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 87C51FB 87C54 MC68HC705C8 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C-MOS technology, with a processing capacity of . 8 bits , consisting of a random-access memory (RAM) with a storage capacity of 2 Kbits, a programmable, non-erasable , read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 52 x 63 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 77 C 82 80 C 152 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 8 bits , consisting of a random-access memory (RAM) with a storage capacity of 4 Kbits, a read only memory , non-programmable (ROM) or a programmable , non-erasable , read only memory (PROM) or an UV erasable , programmable, read only memory (EPROM), with a storage capacity of 96 Kbits, an electrically erasable programmable, read only memory (E2PROM) with a storage capacity of 4 Kbits and an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 20 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 68HC11E9 MC 68HC711E9 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /55 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 ex 8542 11 73 *30 * 31 *32 *01 Microcontroller or microcomputer of C-MOS-technology, with a processing capacity of 8 bits , consisting of a read only memory , non-programmable (ROM) with a storage capacity of 192 Kbits , a random-access memory (RAM) with a storage capacity of 4,5 Kbits and an arithmetic coprocessor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x21 mm, with hot more than 80 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CXP80524 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 8 bits , consisting of a random-access memory (RAM) with a storage capacity of 3 Kbits , either a read only memory , non-programmable (ROM) or a programmable , non-erasable, read only memory (PROM) or an UV erasable , programmable , read only memory (EPROM), with a storage capacity of 128 Kbits , an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 58 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 37450E8 M 37450M8 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer with a processing capacity of 8 bits , having universal peripheral interface functions , consisting of a random-access memory (RAM) with a storage capacity of 1 Kbit , a UV erasable , programmable , read only memory (EPROM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connections, with a quartz window on the upper surface , and bearing:  an identification marking consisting of or including the following combination of figures and letters: D 8742 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of N-MOS technology (including H-MOS), with a processing capacity of 16 bits, comprising at least one read only memory, non-programmable (ROM) with a storage capacity of 510x13 bits or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 512 x 13 bits , a random-access memory (RAM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x37 mm, with not more than 28 connections and hearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 7720 PD 77 P 20 - or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 No L 178 / 56 1 . 7 . 92Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 73 ex 8542 11 73 ex 8542 11 73 ex 8542 11 74 *02 *04 *06 *01 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits and a 16-bit address-bus and an 8-bit data-bus, consisting of a random-access memory (RAM) with a storage capacity of 2 Kbits or more , a read only memory , non-programmable (ROM) or a programmable non-erasable read only memory (PROM) or a UV-erasable, programmable, read only memory (EPROM) with a storage capacity of 64 Kbits or more, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MB 89713 MB 89715 MB 89P713 MB 89P715 MB 89W715 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C-MOS technology, with an arithmetic-logic unit (ALU) with a processing capacity of 16 bits and an 8-bit data-bus , consisting of a read only memory , non-programmable (ROM) with a storage capacity of 128 Kbits, a random-access memory (RAM) with a storage capacity of 2 Kbits, an 8-channel analogue-to-digital converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 42 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 78C14 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits, consisting of a multiplier / accumulator (MAC), an arithmetic-logic shifter, a static random-access memory (S-RAM) with a storage capacity of 48 Kbits and having the function of program memory , a static random-access memory (S-RAM) with a storage capacity of 1 6 Kbits and a programmable timer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 80 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 2101 ADSP 2102BS-50 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C MOS technology, with a processing capacity of 24 bits , consisting of a read only memory , non-programmable (ROM) with a storage capacity of 60 Kbits or more, random-access memories (RAMs) with a total storage capacity of 12 Kbits or more and a 24-bit floating point data arithmetic unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40x40 mm, with not more than 135 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MB 86220 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /57 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 74 ex 8542 11 74 ex 8542 11 74 ex 8542 11 74 *08 *09 *10 *11 Microcontroller or microcomputer , with an arithmetic-logic unit (ALU) with a processing capacity of 32 bits and a 16-bit data-bus, consisting of random-access memories (RAMs) with a total storage capacity not exceeding 160 Kbits , a read only memory, non-programmable (ROM) or a UV erasable , programmable , read only memory (EPROM) with a storage capacity not exceeding 128 Kbits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 29 x 54 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 320 10 320 C 10 320 C 17 320 C 50 320 E 15 320 11 320 C 15 320 C 25 320 C 51 320 E 17 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of N-MOS (including H-MOS) technology, with a processing capacity of 32 bits , consisting of 24 registers of 32 bits and a random-access memory (RAM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 24 x 24 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HGC 6127 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer with a processing capacity of 32 bits, consisting of one or more random-access memories (RAMs) with a total storage capacity not exceeding 48 Kbits, a read only memory, non-programmable (ROM) with a storage capacity not exceeding 128 Kbits and a floating decimal point arithmetical unit with a capacity of 32 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 53 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DSP 32 MB 86232 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C MOS technology, with a processing capacity of 32 bits, consisting of 2 random-access memories (RAMs) with a total storage capacity of 64 Kbits and a read only memory , non-programmable (ROM) with a storage capacity of 128 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 69x74 mm , with not more than 325 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 320 C 30 320 C 40 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 No L 178 / 58 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 854211 74 ex 8542 11 75 ex 8542 11 75 ex 8542 11 77 * 12 *01 *22 *01 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits , consisting of a system integration module (SIM) with configuration register , a random-access memory (RAM) with a storage capacity of 16 Kbits , a time processor unit (TPU ) with 16 independent programmable channels , a serial peripheral interface and a serial communications interface , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 68332 or  other identification markings relating to devices complying with the abovementioned description Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 56 bits, consisting of 4 bidirectional buses of 24 bits , 3 read only memories, non-programmable (ROMs) with a total storage capacity of 12,75 Kbits or 102 Kbits and 2 or 3 random-access memories (RAMs) with a total storage capacity of 12 Kbits or 24 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP 56000 DSP 56001 or  other identification markings relating to devices complying with the abovementioned description Floating-point dual port microcontroller or microcomputer of C-MOS technology , with a processing capacity of 96 bits , consisting of a random-access memory (RAM) with a storage capacity of 32 Kbits and 2 random-access memories (RAMs) each with a storage capacity of 16 Kbits and a read only memory , non-programmable (ROM) with a storage capacity of 2 Kbits and 2 read only memories , non-programmable (ROMs) each with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x48 mm, with not more than 223 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DSP 96002 or  other identification markings relating to devices complying with the abovementioned description Gate array of C-MOS technology , with metal gates , with an operating voltage of 12 V, with not less than 637 two-input functions , having within the array a digital code produced by an electron beam, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : FB 215 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 7 1 . 7 . 92 Official Journal of the European Communities No L 178 /59 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 ex 8542 11 95 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 *01 *31 *02 * 03 *05 * 15 Analogue-digital monolithic integrated circuit , capable of controlling brushless motors and keeping their speed constant , contained in a housing the exterior dimensions of which do not exceed 9x25 mm, with not more than 20 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MGA 3015 A UC 1633 UC 3633 SSI 590 UC 1634 UC 3634 or  other identification markings relating to devices complying with the abovementioned description Buffer manager and controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 325 WD 11 C 00-22 WD 83 C 580 1TU9-0301 WD 12 C 00-22 WD 83 C 583 or  other identification markings relating to devices complying with the abovementioned description Buffer manager and controller of N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: WD 1015 or  other identification markings relating to devices complying wi:h the abovementioned description Control circuit of C-MOS technology , for controlling a system bus, static or dynamic random-access memory (S-RAM or D-RAM) and 4-channel direct memory access (DMA), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : OTI 031 or  other identification markings relating to devices complying with the abovementioned description Monochrome display controller (MDC) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: M 50452 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 178 / 60 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 *16 * 17 * 18 *19 *20 Cathode-ray tube controller (CRTC) of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 62 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 8052 or  other identification markings relating to devices complying with the abovementioned description Cathode-ray tube controller (CRTC) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 62 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 434 MB 89321 MB 89322 V 6363 or  other identification markings relating to devices complying with the abovementioned description Cathode-ray tube video controller, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 33 x 62 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 453 CRT 97 C 11 TVGA 8900C WD 90 C 10 CRT 9007 ET 4000 VY 86 C 310 WD 90 C 11 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C MOS technology, for cathode-ray tubes and liquid crystal displays (CRT and LCD controller), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 160 connections , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82 C 425 CL-GD6410 V 6355-DJ or  other identification markings relating to devices complying with the abovementioned description Driver circuit of C-MOS technology , for liquid crystal displays (LCD-driver), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 20 mm, with not more than 100 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HD 44100 HD 66100 MSM 5259 MSM 5299 SED 1600 HD 44780 LC 7582 MSM 5298 MSM 5839 SED 1610 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 / 61 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 &gt; 21 Display controller and character generator (DCCG) of C-MOS technology , for liquid-crystal dot-matrix display system, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 26 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 61830 LH 5821 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *23 Graphics controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters or letters : 82 C 431 82 C 435 82 C 441 OTI 067 PEGA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 '24 Colour selection controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 433 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 &gt;25 Video controller for graphic and memory functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 52 mm, with not more than 160 connections and bearing :  an identification marking consisting of or including one of the following combinations of letters or of figures and letters : 82 C 451 84 C 451 CL GD 5410 PVGA 82 C 452 AVGA1 NCR 77C22 WD 90 C 00 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 82 &gt;27 Contention resolving controller of a local area network (LAN), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63x63 mm, with not more than 132 connections and bearing: No L 178 /62 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 (cont'd) an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82586 AM 7990 MB 86950 WD 83 C 603 82588 COM 9026 WD 80 C 24 WD 83 C 690 82590 DP 8390 WD 83 C 503 82592 DP 83932 WD 83 C 510 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *28 Control circuit of C-MOS technology, operating at 12 MHz consisting of a programmable interval timer, a clockgenerator, two direct memory access controllers and a memory mapper, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82231 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 ' 29 Circuit with a multimaster bus, of C-MOS technology , for controlling a local channel in 16 bits automatic data-processing machines , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm , with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures: 82303 82304 82306 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 30 Control circuit of C-MOS technology , for controlling the sequence of 4-bit addresses for execution of instructions in a microprogramme memory, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY2909 CY2911 CY7C909 CY7C911 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 &gt;31 Seven-channel , programmable, direct memory access (DMA) controller, of C-MOS technology , comprising 2 eight-channel programmable interrupt controllers and 5 programmable 16-bit timers /counters , in the form of a monolithic integrated circuit , containing in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures: 82357 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 / 63 CN code TARIC Rate of autonomous duty (% ) Description ex 8542 11 82 *33 Eight-channel control circuit of C-MOS technology , for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5801 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 34 Monolithic integrated circuit with at least 16 analogue switching elements , of C-MOS technology , for controlling signals of 20 Hz or more but not exceeding 20000Hz, capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V, contained in a housing the exterior dimensions of which do not exceed 16x40 mm, with not more than 42 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 9164 N TC 9177 P TC 9184 P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 35 Control circuit of C-MOS technology , for the management of asynchronous cycles of a 32-bit central processing unit (CPU), of a direct memory access (DMA) circuit and of a multimaster bus , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 100 connections and bearing: an identification marking consisting of or including the following combination of figures and letters : 82 C 321 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *36 Control circuit of C-MOS technology , consisting of two direct memory access (DMA) controllers , two interrupt controllers, a timer or a timer /counter and at least one memory mapper, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82C206 GC 101 SX VL 82 C 486 82C316 HT 101 SX or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 37 Control and management circuit containing 2 direct memory access (DMA) controllers, 2 interrupt controllers , 2 serial port controllers, one parallel port controller and a power management circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39x39 mm, with not more than 196 connections and bearing: No L 178 /64 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 (cont'd) an identification marking consisting of or including the following combination of figures and letters : 82360SL or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 ' 38 Control circuit of C-MOS technology , providing signalling protocol for interfacing master buses and slave buses , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74ACT2440 SN 74ACT2441 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 MO Control circuit of C-MOS technology , for controlling and interfacing signals between a central processing unit (CPU), memory and input /output interfaces , comprising circuits for refreshing dynamic random-access memories (DRAMs), for decoding of addresses, for generating clock signals and monitoring data transfer interrupt signals, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 344 S 0602 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 41 Control circuit of C-MOS technology , for multiplexing the address bus of a central processing unit (CPU), consisting of 41 bus control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 103 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *42 Memory management unit of N-MOS (including H-MOS) technology (N/H-MOS MMU), with an addressing capacity not exceeding 4 Gbytes, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 82 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 0404 1872 - NS 32082 TX 32082 W 68451 NS 32382 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /65 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 *43 »44 *45 *46 *47 Memory management unit (MMU) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 53 mm, with not more than 244 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C604 CY7C605 MC 68851 or  other identification markings relating to devices complying with the abovementioned description Memory control circuit of C-MOS technology, operating at a rate of 10 MHz or more, with a video-memory access , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 222 or  other identification markings relating to devices complying with the abovementioned description Memory control circuit of C-MOS technology, operating at a rate of 16 MHz or more, with a memory access of 32 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 144 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 C 302 or  other identification markings relating to devices complying with the abovementioned description Control and management circuit for cache memories , of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x45 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82385 82485 A 38202 82395 82495 XP T 9490 or  other identification markings relating to devices complying with the abovementioned description Direct memory access (DMA) controller , comprising the detection and the control of the refreshment of dynamic random-access memories (D-RAMs), of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: VC 2730-000 1 C or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 178 /66 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 *48 *50 *62 *63 *64 Dynamic random-access memory controller (D-RAM controller), capable of multiplexing addresses , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 63 mm, with not more than 196 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: 82359 82 C 08 THCT 4502 VL 4502 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology for dynamic random-access memories (D-RAMs), with an address buffer for upper address-bits, a memory decoder and a speaker controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C102 or  other identification markings relating to devices complying with the abovementioned description Input-output circuit of N-MOS (including H-MOS) technology for data control , equipped with a timing control with a static random-access memory (S-RAM) with a storage capacity of 128 x 8 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 6532 CO 10750 or  other identification markings relating to devices complying with the abovementioned description Control circuit , of N-MOS (including H-MOS) technology , for data / address flows from the central processing unit (CPU), inputs / outputs and the main memory , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CIM 1456 or  other identification markings relating to devices complying with the abovementioned description Control circuit for data block transfer between dynamic memory and peripherals (DMA transfer controller or 'DTC'), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 38 x 63 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82307 82 C 223 HD 68450 WE 32104 Z 9516 82380 GC 183 L1A 4599 Z 8516 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /67 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 ex 854211 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 *65 *66 *68 *69 *70 Control circuit of C-MOS technology for DC electric motors , comprising a circuit to monitor power supply , a circuit to store and decode addresses and to multiplex data , an 8-bit digital to analogue converter and 5 amplifiers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC 27 GC 45 or  other identification markings relating to devices complying with the abovementioned description Floppy-disc controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 84 connections and bearing:  ah identification marking consisting of or including one of the following combinations of letters and figures: FE 2100 L 1 A 0519 OTI 033 WD 76 C 20 G 70360-33 MB 89311 WD 16 C 92 or  other identification markings relating to devices complying with the abovementioned description Error detection and correction circuit of N-MOS (including H-MOS) technology, capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures : 8206 or  other identification markings relating to devices complying with the abovementioned description Interpolation pulse generator, of C-MOS technology , for controlling geometrical functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3701 or  other identification markings relating to devices complying with the abovementioned description Logic control circuit of N-MOS (including H-MOS) technology , consisting of one 7-bit register , three timers , one multiplexer, sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connections and bearing: 0 0 0 0 No L 178 / 68 1 . 7 . 92Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 (cont'd) an identification marking consisting of or including the following combination of figures and letters: MIC 0482 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *71 Control circuit of C-MOS technology , for a microprogramme, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 2910 CY 7C 910 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *73 Multiprotocol control circuit for the serial transmission of data of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 2652 MC 68652 SCN 2652 SCN 68652 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 74 Control circuit of C-MOS technology, for the control of constant power supply of 60 V / 500 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5816 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 75 Control circuit , of C-MOS technology, for monitoring the tension of random-access memories (RAMs) in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x54 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 2201 BQ 2202 BQ 2204 BQ 2502 BQ 2503 DS 1210 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /69 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 ex 8542 11 82 *78 *80 *81 *82 *83 Sequential data control circuit for interface between a hard-disc memory unit and the memory control unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x54 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 61156-001 AIC 6190 CL SH265 61157-001 AIC 65 C 10 B CL SH350 AIC 010 OMTI 505 CL SH360 AIC 100 CL SH250 AIC 610 L CL SH260 or  other identification markings relating to devices complying with the abovementioned description Serial and parallel communication controller of C-MOS technology , comprising 2 universal asynchronous receiver / transmitters (UARTs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82C605 82C606 or  other identification markings relating to devices complying with the abovementioned description Controller for servo-devices of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to devices complying with the abovementioned description Timing control unit (TCU) with two-phase cycle for central processing unit (CPU) and memory management unit (MMU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NS 32201 NS 32 C 201 or  other identification markings relating to devices complying with the abovementioned description Control circuit for the universal asynchronous transmission and the separation of data and interface for peripherals , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 27 x27 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 607 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 178 /70 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 84 *02 Bus interface circuit in C-MOS technology, for the control of communication lines comprising a numerical bus , two independent receivers and a transmitter consisting of a FIFO (first in , first out) memory , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 52 mm, With not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3282 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *03 Bus interface circuit with a programmable data transfer rate , of N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38030 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *04 Bus interface circuit of C-MOS technology , for synchronous/asynchronous data transfer between a microprocessor and control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 6250 ESP 226 FAS 226 ESP 216 FAS 216 FAS 236 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 05 Bus interface for graphic controllers , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of letters : PBI or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *06 Bus interface circuit of C-MOS technology , for the management of 1 / 0 data flow in signal lines , with 4 independent transceivers , a circuit with 4x2-input NAND gates , a circuit with 4x2-input AND gates , a separator circuit , a flip-flop circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3030 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 / 71 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 84 * 21 Control circuit for bus interface , functioning as an adaptor between the central processing unit (CPU) and the external control units , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 63 mm, with not more than 68 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : NCR 5380 NCR 53 C 80 WD 33 C 92 NCR 5381 NCR 53 C 90 WD 33 C 93 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 ex 8542 11 95 *23 *" 56 Serial interface , capable of implementing the data stream encoding, decoding and associated control functions for a local area network (LAN), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8002 82501 AM 7991 COM 91 C 32 8023 82 C 501 COM 9032 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 '24 Interface circuit for a text data decoder of C-MOS technology , capable of data-slicing, clock regeneration and synchronization separation , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CF 72303 CF 72306 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 25 Interface circuit of C-MOS technology , for signals between a peripheral hard-disc memory unit and a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 62 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 560 L OMTI 5090 (OMTI 20509 ) DP 8466 WD 11C 00-17 OMTI 5080 (OMTI 20508 ) WD 14 C 00-17 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 26 Flow meter interface of BiMOS technology , consisting of 16 amplifiers , 3 digital-to- analogue converters , an analogue- to-digital converter , filters , a sample and hold circuit , an oscillator, a phase locked loop (PLL) circuit and a serial interface circuit for a microprocessor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing: No L 178 / 72 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 84 (cont'd) ex 8542 11 84 ex 8542 11 84 ex 8542 11 84 ex 8542 11 84 *27 *28 *29 *32  an identification marking consisting of or including the following combination of figures and letters : AD75027 or  other identification markings relating to devices complying with the abovementioned description Interface circuit of C-MOS technology, for a keyboard with a capacitive matrix , capable of matrix scanning and detection , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 52 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures: 22-00958-000 or  other identification markings relating to devices complying with the abovementioned description Interface circuit of C-MOS technology , between 32-bit microprocessors and 16-bit peripheral units and for controlling dynamic random-access memories (D-RAMs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x30 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures: 82335 or  other identification markings relating to devices complying with the abovementioned description Interface circuit of C-MOS technology, capable of interfacing between a graphic microprocessor , dynamic random-access memories (D-RAMs) and a colour palette register, generating local memory address and control signals for the graphic microprocessor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 34092 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit for controlling a bi-directional 32-bit data/ address flow between several buses , capable of operating in data mode with parity check, in data mode without parity check and in address mode, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including the following combination of figures: 82352 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /73 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 1 1 84 &gt;33 Interface and control circuit of C-MOS technology, for controlling data communication between a system bus interface and peripheral units , comprising a system interface gate , a microprocessor gate and a direct memory access (DMA) gate , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1IU1-UJU1 1TU2-0301 1TV3-0301 1TV3-0302 1TV4-0301 1TV4-0302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 34 Control and interface circuit of C-MOS technology, capable of receiving, processing and transmitting subscriber data in a digital network , comprising a line interface unit , a multiplexer, an audio processor , a data link controller , a microprocessor interface and an oscillator , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 79C32A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 &gt;35 Interface and control circuit of C-MOS technology, for interfacing and controlling the data sequence between an automatic data-processing machine and a rigid disc storage unit , comprising a dual-port buffer memory manager , a sequencer control circuit , a microprocessor interface and a bus interface having 24 mA drivers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC-6060 SSI 32C260 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 &gt;36 Control circuit of C-MOS technology, for a floppy disc-unit and data transfer rate , for precompensation of write signals , for data separation, for clock-signal generation and for interfacing a central processing unit (CPU ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 82077 DP 8473 WD 37C65 WD 57C65 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92No L 178 /74 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 84 ex 8542 11 84 ex 8542 11 84 ex 8542 11 84 ex 8542 11 84 *38 *39 *40 *41 *42 Bus control and interface circuit of C-MOS technology , assuring the functions of interruptions control , of refreshing dynamic random-access memory (D-RAM), of parallel port control and address decoding, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters: GC186 L1A4982 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit of C-MOS technology, for controlling a keyboard and a pointing device (so-called 'mouse'), consisting of two serial communication controllers , a bidirectional parallel port controller , an interrupt controller and a timer / counter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 100 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : OTI-032 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit for central processing unit (CPU ) of C-MOS technology, comprising a control unit for the refreshment of memories , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 100 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : FE 3010 or  other identification markings relating to devices complying with the abovementioned description Control and interface circuit of C-MOS technology, for a central processing unit (CPU) and random-access memory (RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm , with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : GC 132 or  other identification markings relating to devices complying with the abovementioned description Interface and control circuit of C-MOS technology, capable of interfacing between a graphic microprocessor , dynamic random-access read /write memories (D-RAMs) and an automatic data-processing machine expansion bus , comprising a sequence controller , an address mapper , a data mapper, registers , a display controller and an access arbitration circuit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connections and bearing : 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /75 CN code TARIC Rate of autonomous duty (% ) Description ex 8542 11 84 (cont'd) an identification marking consisting of or including the following combination of figures and letters: TMS 34096 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 43 Control and interface circuit between a microprocessor with a processing capacity of 32 bits and a floating point coprocessor , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 54x54 mm, with not more than 299 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : CY 7 C 608 L 64802 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 44 Control and interface circuit of C-MOS technology , operating at 12 MHz , consisting of a clock generator, a bus controller for a microprocessor, a timer, two programmable interrupt controllers and an interface for numeric coprocessor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82230 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 45 Control and interface circuit of C-MOS technology , comprising 2 interrupt controllers , three 16-bit programmable timer-counters , a real time clock and a numeric microprocessor interface , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TACT 82303 PB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 46 Control and interface circuit of C-MOS technology , comprising 48 mA drivers , registers , an 18-bit direct memory access (DMA) interface, 8-bit microprocessor bus and a parity generator and checker, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NCR 53C94 NCR 53C95 NCR 53C96 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 76 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 84 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 * 84 *01 *03 *04 *05 Cathode-ray tube control and interface circuit of C-MOS technology, capable of controlling graphic modes EGA and VGA, interfacing between a graphic microprocessor , dynamic random-access memories (D-RAMs) and a colour palette register, clock generation and multiplexing pixel data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 34098 or  other identification markings relating to devices complying with the abovementioned description Arithmetic-logic unit (ALU) of C-MOS technology, with a capacity of 16 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm , with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C9101 CY7C9115 CY7C9116 CY7C9117 or  other identification markings relating to devices complying with the abovementioned description Arithmetic-logic unit (ALU) of C MOS technology, with a capacity of 4 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 2901 CY7C 901 or  other identification markings relating to devices complying with the abovementioned description Arithmetic-logic unit of N MOS (including H-MOS) technology (N /H-MOS ALU), consisting of one 32-bit register , one 24-bit register , one 4-bit register , 12 1-bit registers , two 16 x 24-bit service memories, one logic network performing arithmetic and logic operations , decodifying logic, and error detection and management logic , one 8-bit counter and a timing network , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ALU 0486 or  other identification markings relating to devices complying with the abovementioned description 8-bit (octal ) buffer/ line driver of C-MOS technology , with a propagation delay not exceeding 9,5 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT240 74FCT241 74FCT244 74FCT540 74FCT541 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /77 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 *06 *07 *08 *09 * 10 8-bit identity comparator of C-MOS technology , with a propagation delay of not more than 7,2 ns, capable of bit for bit comparison of 2 words of not more than 8 bits each , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 74FCT521 or  other identification markings relating to devices complying with the abovementioned description 8-bit (octal ) transparent latch of C-MOS technology, with a propagation delay not exceeding 12 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT373 74FCT533 74FCT573 or  other identification markings relating to devices complying with the abovementioned description 8-, 9- or 10-bit bus interface latch of C-MOS technology, with a propagation delay not exceeding 20 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT841 74FCT843 74FCT844 74FCT845 or  other identification markings relating to devices complying with the abovementioned description 8-bit (octal ) register of C-MOS technology, with a propagation delay not exceeding 11 ns , consisting of 8 D-type-flip-flops , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT374 74FCT534 74FCT574 or  other identification markings relating to devices complying with the abovementioned description 8-, 16- or 18-bit bidirectional transmitter / receiver of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x27 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 74 AC 16472 74 AC 16657 74 ACT 16470 74 FCT 245 74 AC 16646 74 ACT 16245 74 ACT 16863 74 FCT 645 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 178 / 78 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 98 » 12 *21 *22 *23 *24 *01 Data-buffer/ address-buffer circuit , for data transfers between a central processing unit (CPU), a system bus and a memory bus or for address transfers between a system bus , a local bus and dynamic random-access memories (D-RAMs), comprising 2 parity error detection circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC 102 HT 102 or  other identification markings relating to devices complying with the abovementioned description Analogue-to-digital converter of C-MOS technology , capable of driving a 3,5 digit liquid crystal (LCD ) or light emitting diode (LED) display , in the form - of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICL7106 ICL7116 ICL 7126 ICL 7137 ICL7107 ICL 7117 ICL 7136 MAX 136 or  other identification markings relating to devices complying with the abovementioned description 7-channel analogue-to-digital converter with a capacity of 15 bits per channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MAX 133 or  other identification markings relating to devices complying with the abovementioned description 8-bit analogue-to-digital parallel converter of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combinations of figures and letters : IDT 75C48 IDT 75C58 MP 7683 MP 7684 or  other identification markings relating to devices complying with the abovementioned description 12-bit analogue-to-digital converter , incorporating a voltage reference and clock, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x55 mm, with not more than 60 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 574 A TSC7109 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /79 CN code TARIC Description Kate of autonomous duty (% ) ex 8542 11 86 &gt;25 16-, 18 - or 20-bit analogue-to-digital converter of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one the following combinations of figures and letters : CS 5339 CS 5346 CS 5349 CS 5501 CS 5503 CS 5505 CS 5506 CS 5507 CS 5508 CS 5516 CS 5520 DSP 56ADC16 CS 5016 CS 5101 CS 5102 CS 5116 CS 5126 CS 5316 CS 5317 or CS 5326 CS 5327 CS 5328 CS 5329 CS 5336 CS 5337 CS 5338 other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 26 Analogue-to-digital signal converter , containing amplifiers , digital-to-analogue and analogue-to-digital converters with a supply voltage of 12 V ( ± 10 % ) and a digital serial interface with asynchronous receiver / transmitter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 75002 or   other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 &gt;27 Audio digital - to-analogue converter of C-MOS technology , with a dynamic range of 93 dB or more , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x38 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CS 4328 TMS 57010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 &gt;32 8-bit digital-to-analogue converter of C-MOS technology, capable of double buffering 8-bit words and of 4-quadrant multiplication , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DAC 0830 DAC 0831 DAC 0832 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 80 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 *33 *43 *46 *47 *51 Quadruple 12-bit digital-to- analogue converter of BiMOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 40 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 664 or  other identification markings relating to devices complying with the abovementioned description Clock circuit of C-MOS technology, with audio and with or without hour-count output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 7910 SVM 5530 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of goods falling within Chapter 91 (a) Clock /calendar circuit of C-MOS technology , incorporating a quartz crystal oscillator , independent timer registers and a timer , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 58274 MM 58167 MM 58174 A or  other identification markings relating to devices complying with the abovementioned description Clock/calendar circuit of C-MOS technology , incorporating a programmable generator for periodic interruptions and square waves , and a static random-access memory (S-RAM) with a storage capacity of 400 bits or 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 146818 MCCS 146818 or  other identification markings relating to devices complying with the abovementioned description Clock generator for a graphics controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 402 PCLK 1 TCK 9002 ICS 1394 PCLK 2 WD90C61 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 / 81 CN code TARIC Rate of autonomous duty (% ) Description ex 8542 11 86 52 Clock-generator of C-MOS technology, for the generation of clock and control signals for a digital to analogue video converter with random-access memory (RAMDAC), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x38 mm , with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Bt438 Bt439 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 55 Generator of C-MOS technology , for a user-definable cursor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : Bt431 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 ' 57 Programmable asynchronous communication element circuit of C-MOS technology, for the asynchronous transmission and reception of data , comprising a FIFO (first in , first out) read /write memory with a storage capacity of 128 bits and at least one serial input/ output channel and a bi-directional parallel channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 16C551 16C552 or ¢  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 ' 58 Address comparator of C-MOS technology, consisting of one or more static random-access memories (S-RAMs), a parity generator , a parity checker and one or more comparators, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 65 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74 ACT 2151 SN 74 ACT 2154 SN 74 ACT 2158 SN 74 ACT 2J52 SN 74 ACT 2156 SN 74 ACT 2159 SN 74 ACT 2153 SN 74 ACT 2157 SN 74 ACT 2160 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 '59 Data compression/decompression circuit of C-MOS technology, comprising 2 direct memory acces (DMA) ports and a microprocessor interface, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 28 mm, with not more than 100 connections and bearing: No L 178 / 82 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 (cont'd) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 98 ex 8542 11 86 *61 *62 *63 *09 *64  an identification marking consisting of or including one of the following combinations of figures and letters : 1XH4-0301 1XK6-0301 or  other identification markings relating to devices complying with the abovementioned description Computing unit without an internal programme sequencer for the multiplication or processing of fixed and floating point numbers , of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 42 x 42 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ADSP 3210 ADSP 3220 or '  other identification markings relating to devices complying with the abovementioned description 8 -channel demodulator/ filter of BiMOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18*18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 75030 or  other identification markings relating to devices complying with the abovementioned description Smoke detector operating in a temperature range of -20 °C or more but not exceeding 60 °C , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9x23 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 14467 MC 14471 CS 235 MC 14468 MC 145010 V 24216 or  other identification markings relating to devices complying with the abovementioned description Scan and signal distributor of C-MOS technology , consisting of a data and clock extraction unit , a control unit , a contact bounce elimination circuit , a current source control unit , a 17-bit shift register and a data output formatting unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 16 or  other identification marking relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /83 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 * 65 Encoder/ decoder of C-MOS technology, for the conversion of data into NRZ (Non-Return-to-Zero) format or RLL (Run-Length-Limited) format, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 61158 CL-SH110 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 &gt; 67 Linear phase digital filter of C-MOS technology, capable of filtering phase periods into a 24 bits serial format, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : CS 5322 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 69 Echo and reverberation module , comprising a multiplier / accumulator , two random-access memories (RAMs) with a total storage capacity of 4 Kbits and a read only memory , non-programmable (ROM) with a storage capacity of 12 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VC5344 VC5909 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *70 8 x 8-bit multiplier accumulator (MAC) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: ADSP 1008-A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 71 Adaptive differentiated pulse-code-modulation circuit of C-MOS technology, for encoding/decoding speech and data , having 8 independent channels with a bandwith of 8 kHz and capable of full and half duplex data-transfer at a rate of 32 000 bits per second, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x38 mm, with not more than 28 connections and bearing: No L 178 / 84 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 (cont'd) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 :x 8542 11 86 *72 *73 *74 *75  an identification marking consisting of or including the following combination of figures and letters: SC 11360 or  other identification markings relating to devices complying with the abovementioned description Pulse-code-modulation codec of N-MOS (including H-MOS) technology (N/H-MOS PCM), consisting of a sample and hold circuit digital-to-analogue converter, comparator, successive approximation register and logic function to interface to a full duplex PCM link, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x29 mm , with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 2911 A-l or  other identification markings relating to devices complying with the abovementioned description Pulse-code-modulation transmit / receive filter of N-MOS (including H-MOS) technology (N/H-MOS PCM), for a PCM line or trunk termination, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: D 2912 A or  other identification markings relating to devices complying with the abovementioned description Single or triple digital-to-analogue video converter with random-access memory (RAMDAC) of C-MOS technology , having one or more colour palette registers and multiple pixel ports with internal multiplexing, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 35750010 357S0012 Bt458 Bt460 Bt462 35750011 Bt451 Bt459 Bt461 or  other identification markings relating to devices complying with the abovementioned description 8-channel universal asynchronous receiver / transmitter of C-MOS technology (C-MOS Octal UART) , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 53 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1TQ1-0202 SCC 2698 or  other identification markings relating to devices complying with the abovementioned description 0 7 7 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /85 CN code TARIC Description Rate of autonomous duty {% ) ex 854211 86 ex 8542 11 86 ex 8542 11 86 ex 854211 86 *76 *78 *79 *82 Encoder /decoder of N-MOS (including H-MOS) technology , for the conversion of data into serial or parallel signals , consisting of an arithmetic logic unit (ALU) and a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TMS 38020 TMS 38021 or  other identification markings relating to devices complying with the abovementioned description Universal synchronous receiver/ transmitter of C-MOS technology (C-MOS USRT), capable of full duplex digital voice and data transfer with a total speed of 160 Kbits /s over a distance of 1 km, consisting of a modulator, a demodulator, data buffers, transmit data registers and receive data registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC145421 MC145425 or  other identification markings relating to devices complying with the abovementioned description Universal synchronous receiver / transmitter of C-MOS technology (C-MOS USRT), capable of full duplex digital voice and data transfer with a total speed of 80 Kbit/ s over a distance of 2 km, consisting of a modulator, a demodulator , two data buffers, a transmit data register and a receive data register, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 29 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC145422 MC145426 or  other identification markings relating to devices complying with the abovementioned description Transmitter / receiver of C-MOS technology , with a propagation delay not exceeding 11 ns , consisting of two 8-bit back-to-back registers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 29FCT52 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 No L 178 / 86 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 86 ex 8542 11 98 »83 * 84 *87 *88 *89 * 15 Transmitter / receiver of BiMOS technology , for bidirectional 16-bit data transmission , comprising a data / address multiplexer/demultiplexer, data storage latches and an 8-bit control circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26x26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74 BCT 2423 SN 74 BCT 2424 or  other identification markings relating to devices complying with the abovementioned description Transmitter / receiver of BiMOS technology , for multiplexed data / address transmission , comprising D-type flip-flops , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74 BCT 2420 SN 74 BCT 2425 or  other identification markings relating to devices complying with the abovementioned description Circuit for the recording and reproduction of speech of C-MOS technology , working at a programmable speed of 8 Kbits / sec or more , with an amplifier and a 10 bit digital-to-analogue converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 22 mm, with not more than 67 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : T 6668 TC 8830 or  other identification markings relating to devices complying with the abovementioned description Hall effect sensor of BiMOS technology, capable of communicating over a 2-wire bus, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 5x5 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : UGN 3055U UGS 3055U or  other identification markings relating to devices complying with the abovementioned description Hard-disc data separator (HDDS), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8460-2 DP 8460-4 HDC 9226 WD 10 C 21 DP 8460-3 DP 8465 WD 10 C 20 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 / 87 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 * 91 Subscriber line audio-processing circuit (SLAC) with 2 digital signal processors, an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 93 Signal synthesizer of N-MOS (including H-MOS) technology with a frequency generator , a memory of 15 instrumental tones , a digital-to-analogue converter and a quartz oscillator, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : YM 2413 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 '94 Digital signal synthesizer of C-MOS technology , comprising 32 or' 48 frequency generators, a clock generator and an address generator , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VC 2375 VC 5395 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 95 Phoneme speech synthesizer of C MOS technology , with a supply current of less than 10 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 263CD 54121 N2L CD 54122 N2L CD 54123 N2L CD 54147 N2L CM 54104 CM 54145 N2L CM 54146 N2L CM 54166 N2L SC01 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 h97 Programmable digital signal synthesizer of C-MOS technology, for the generation of digital sound signals with random-access memory (RAM) with a storage capacity of 16 Kbits ,' with a sampling rate of 22,257 kHz and 44,1 kHz and two output channels for mono or stereo signals, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm , with not more than 44 connections and bearing: No L 178 / 88 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 (cont'd) an identification marking consisting of or including the following combination of figures and letters: 344 S 0053 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 »98 Translator of BiMOS technology, to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels, capable of bus driving of full duplex data transmission, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY10E383 CY101E383 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 21 Static random-access memory of bipolar technology (bipolar S-RAM), with a storage capacity of 64 x 9 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 S 09 MBM 93419 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *26 Static random-access memory of GaAs technology (GaAs S-RAM), with a storage capacity of 1 Kbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 12G014 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 27 Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 256 x 4 bits and an access time not exceeding 8 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 11 x 32 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures : 10422 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 / 89 CN code TARIC Description Rate of autonomous duty {% ) ex 8542 11 90 ¢" 28 Static random-access memory of TTL technology (TTL S-RAM), with a storage capacity of 1 Kbit and an access time not exceeding 45 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 30 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures: 93422 93425 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *33 Random-access memory of ECL technology (ECL-RAM) with a storage capacity of 4 Kbits and an access time not exceeding 50 ns , in the form of a monolithic integrated circuit ,  with not more than 26 connections as connections on a plastic support or  contained in a housing the exterior dimensions of which do not exceed 11 x32 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10470 10474 100474 0 ex 8542 11 90 '34 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory of GaAs technology (GaAs S-RAM), with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 12G044 or  other identification markings relating to devices complying with the abovementioned description Random-access memory of ECL technology (ECL-RAM), with a storage capacity of 16 Kbits and an access time not exceeding 15 ns , in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 18 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 0 ex 8542 11 90 35 10480 10484 100484 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *40 Random-access memory of ECL technology (ECL-RAM), with a storage capacity of 64 Kbits in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 10 x 32 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10490 100490 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 90 Official Journal of the European Communities 1 . 7. 92 TARIC Rate of autonomous duty (% ) CN code Description ex 8542 11 90 &gt;71 Programmable, non-erasable, read only memory (PROM) of GaAs technology with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10x10 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 14GD048 14GM048 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 HI Programmable , non-erasable , read only memory (PROM) of Schottky TTL technology, with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82 b 131 93436 93446 MB 7115 MB 7116 MB 7117 MB 7118 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 L ! 5 1Z 27 S 13 28 L 22 28 LA 22 28 L2XMFC 29613 29770 29771 38510 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *73 Programmable, non-erasable, read only memory of bipolar technology (bipolar PROM), with a storage capacity of 16 Kbits and a standby current of 50 mA or more but not exceeding 80 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x33 mm, with not more than 24 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : 27 PS 191 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 &gt;74 Programmable, non-erasable, read only memory (PROM), with a storage capacity of 32 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 63 S 3281 AM 27S43 MB 7141 MB 7142 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 Official Journal of the European Communities No L 178 / 91 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 91 ex 8542 11 95 ex 8542 11 95 ex 8542 11 95 *02 *01 *03 *04 16-bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not more than 68 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters: AM 29116 SBP 9989 or  other identification markings relating to devices complying with the abovementioned description Non-erasable , programmable logic device of ECL technology , having registers and a programmable AND array, with not more than 16 inputs and not more than 8 outputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY10E301 CY10E302 CY100E301 CY100E302 or  other identification markings relating to devices compying with the abovementioned description Programmable logic device, of bipolar technology , with a programmable AND array and fixed OR array, with not more than 22 inputs and 12 outputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x27 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16L4 16L8 16R6 20L8 20R6 22V10 16L6 16R4 16R8 20R4 20R8 or  other identification markings relating to devices complying with the abovementioned description Programmable logic device of TTL Schottky technology , non erasable , with not more than 48 AND functions, not more than 8 OR functions, and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 82 S 100 FP 54 AS 839 SN 54 LS 333 SN 74 LS 333 82 S 101 FP 54 AS 840 SN 54 LS 334 SN 74 LS 334 93458 FP 74 AS 839 SN 54 LS 335 SN 74 LS 335 93459 FP 74 AS 840 SN 54 LS 336 SN 74 LS 336 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 5 No L 178 / 92 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 95 ex 8542 11 95 ex 8542 11 95 ex 8542 11 95 ex 8542 11 95 *05 *06 *07 ¦08 *09 Sextuple or triple flip-flop of the D-type of bipolar technology, with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : F100131 F100151 or  other identification markings relating to devices complying with the abovementioned description Quintuple OR/NOR gate of bipolar technology, with emitter-coupled logic (ECL) input/output , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : F100102 F100107 or  other identification markings relating to devices complying with the abovementioned description Sextuple hexadecimal latch of the D-type of bipolar technology , with emitter-coupled logic (ECL) input/ output, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100150 or  other identification markings relating to devices complying with the abovementioned description Logic circuit of bipolar technology , with not more than 6 logic functions , a supply voltage of 11 V or more but not exceeding 18 V, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : FZH 101 A FZH 191 FZJ 121 FZH 111 A FZH 201 FZK 101 or  other identification markings relating to devices complying with the abovementioned description 12- or 16-input multiplexer of bipolar technology, with emitter-coupled logic (ECL) input/output , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : F100163 F100164 F100171 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /93 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 95 f 10 Quintuple differential line receiver of bipolar technology, with emitter-coupled logic (ECL) input/ output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100114 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 h ll 4-stage counter/4-bit shift register of bipolar technology, with emitter coupled logic (ECL) input/output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: F100136 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 42 8-bit shift register of bipolar technology , with emitter-coupled logic (ECL) input/output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: F100141 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95  º13 Hexadecimal translator of bipolar technology, to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : F100124 F100125 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 '34 Multiple bus interface circuit (multiple bus buffer) of low-power Schottky (LPS) technology, for interfacing the error correction and detection unit , a system data-bus and a dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: AM 2961 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 94 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 95 ex 8542 11 95 ex 8542 11 95 ex 8542 11 95 ex 8542 11 95 *39 *40 *41 *42 *43 8-bit (octal ) dynamic memory driver of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 AM 2966 or  other identification markings relating to devices complying with the abovementioned description Control circuit of bipolar technology for the control of dynamic random-access memories (D-RAMs), capable of multiplexing addresses, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 67 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8419 DP 8429 SN 74 S 409 DP 8409 DP 8428 MB 1422 or  other identification markings relating to devices complying with the abovementioned description Driver circuit of GaAs technology, for controlling laser diodes or other light-emitting diodes (LEDs), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G075 16G076 or  other identification markings relating to devices complying with the abovementioned description Driver circuit for write signals for magnetic tape storage units, of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x29 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: VT 211 or  other identification markings relating to devices complying with the abovementioned description Error correction and detection unit (ECDU) of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 46 x 68 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 2960 74 AS 632 74 F 630 74 LS 631 54 AS 632 74 AS 634 74 F 631 DP 8400 54 AS 634 74 AS 6364 74 LS 630 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /95 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 95 »44 Control circuit of TTL technology, for the firing of magnetic print hammers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9x26 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures: 801379-002 810751-001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 '45 Status and shift control unit of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x57 mm, with not more than 42 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 '46 Bus interface circuit of advanced Schottky (AS) or advanced low-power Schottky (ALPS) technology , for the management of addresses on datalines , in the form of a monolithic integrated circuit, contained in a housing the external dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 203 82 A 204 82 A 303 82 A 304 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 '47 Bus interface circuit of advanced Schottky (AS) or advanced low power Schottky (ALPS) technology , for the management of data flow in the signal lines of the central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 205 82 A 305 82 A 436 82 A 442 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *48 Bus interface circuit of bipolar technology, with 8 -, 9- or 10-bit registers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29821 AM 29823 AM 29825 AM 29843 AM 29845 AM 29822 AM 29824 AM 29826 AM 29844 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 96 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 95 ex 8542 11 95 ex 854211 95 ex 8542 11 95 ex 8542 11 95 *57 *58 *59 *60 *61 Interface and control circuit for Manchester-coded data , of Schottky technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 38052 or  other identification markings relating to devices complying with the abovementioned description Interface and control circuit of bipolar technology , for interfacing signals between data processing machines and coaxial cable in a local area network (LAN), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 23 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 8392 or  other identification markings relating to devices complying with the abovementioned description Interface circuit for the synchronization of data flow from a hard-disc drive, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x35 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 8462 or  other identification markings relating to devices complying with the abovementioned description Analogue-digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disc , memory unit and the central processing unit (CPU), contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 581 C or  other identification markings relating to devices complying with the abovementioned description Subscriber line interface circuit (SLIC) of dielectric isolation technology, with an internal programmed constant line current , comprising a resistor network and an operational amplifier, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC 5502 HC 5504 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /97 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 98 02 Audio digital-to-analogue converter of bipolar technology, with a dynamic range of 96 dB or more, comprising an internal voltage reference , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PCM 63P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *03 Programmable amplifier of bipolar technology, for signals on a digital communications bus , in the form of monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 21 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3182 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *05 Clock and data recovery circuit of GaAs technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 16G040 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 06 Comparator circuit of GaAs technology , for phase and frequency differences of frequencies not exceeding 1 GHz, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: 16G044 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 07 Demodulator for phase-shifted signals of bipolar technology, with a clock signal generator and a circuit for parallel to serial conversion , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15x28 mm, with not more than 30 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TA 8662 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 98 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 98 ex 8542 11 98 ex 8542 11 98 ex 8542 11 98 ex 8542 11 98 *08 *10 * 11 * 12 * 13 Demodulator/ tone-decoder of bipolar technology for frequency decoding , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR 2211 or  other identification markings relating to devices complying with the abovementioned description Block slave address generator of bipolar technology , for the address generation during block transfers on a bus , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: SN 74 ALS 2442 or  other identification markings relating to devices complying with the abovementioned description Six- or eight-channel read/write signal generator for hard-disc drives , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 117 SSI 501 or  other identification markings relating to devices complying with the abovementioned description Function generator of bipolar technology for the generation of variable wave-forms , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10x21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2206* XR 8038 or  other identification markings relating to devices complying with the abovementioned description Receiver / transmitter of Schottky technology , for Manchester-coded data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x28 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 38051 TMS 38053 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 1 . 7 . 92 Official Journal of the European Communities No L 178 /99 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 98  º14 Circuit of bipolar technology , for the regeneration of pulse-code-modulated (PCM) signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR C 240 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 16 Data-synchronizer for tape-reading units of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 210 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 &gt; 17 Data synchronizer and encoder/decoder of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 21 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or letters: SSI 32D 532 SSI 32D 535 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 20 10 Amplifier , in the form of a monolithic integrated analogue circuit , the exterior dimensions of which do not exceed 3x3 mm, for use in the manufacture of products falling within subheading 9021 40 00 ( a) 0 ex 8542 19 20 *20 FM receiver/ amplifier of bipolar technology, in the form of an unmounted analogue monolithic integrated circuit, the exterior dimensions of which do not exceed 4x6 mm, for use in the manufacture of products falling within subheading 9021 40 00 (a ) 0 ex 8542 19 30 &gt;01 Amplifier of GaAs technology , having a nominal gain of 18 or more but not exceeding 30 dB and a frequency range of not more than 1,9 GHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G071 16G072 16G074 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 100 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty {% ) ex 8542 19 30 *02 Microwave amplifier of bipolar technology , with a nominal gain of 18 dB at 0,5 GHz or 22,5 dB at 1 GHz and 32,5 dB at 0,1 GHz or 26 at 1,5 GHz, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions ofwhich do not exceed 2x4 mm or the diameter of which does not exceed 3 mm, with not more than 4 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : A-06 A-08 N10 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 ¦03 Quadruple amplifier of C-MOS technology, with an input current not exceeding 20 pA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x20 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LMC 660 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *04 Programmable amplifier for driving into an output voltage of -9,5 V or more but not exceeding + 14,5 V or into an output current not exceeding 0,5 A, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9x23 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: EL 2021C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 * 10 Amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 2x4x4 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : C 05 V 35 or  other identification markings relating to devices complying with the abovementioned description These devices are for the manufacture of products falling within subheading 9021 40 00 (a ) 0 ex 8542 19 30 * 15 Amplifier with an input current not exceeding 80 nA, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8x11 mm or the diameter of which does not exceed 10 mm, with not more than 8 connections and bearing: 1 . 7 . 92 Official Journal of the European Communities No L 178 / 101 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 30 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : OPA37 OPA 111 OPA 121 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 »25 Variable amplifiers for the range of frequencies of 10 Hz or more but not exceeding 30 kHz, with a gain of 85 dB or more, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 19 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : M 5218 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *40 Thermocouple amplifier for instrumentation control at temperatures from 0 to 50 °C, incorporating an alarm system, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 14 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AD 594 AD 595 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 '60 Winchester disc drive amplifier, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: A 2480 FC or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 ' 80 Amplifier with a programmable gain factor, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 45 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: PGA 102 PGA 202 PGA 203 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 102 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 50 » 10 Voltage regulators with a quiescent current of 75 |iA and a drop out voltage of 380 mV at 100 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x11 mm, with not more than 8 connections and bearing: //  an identification marking consisting of or including one of the following combinationsof figures and letters: LP 2950 LP 2951 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *03 Monolithic integrated analogue circuit of bipolar technology , for driving direct-current motors , working with an output voltage not exceeding 18 V at an output current not exceeding 1 ,6 A, contained in a housing the exterior dimensions of which do not exceed 9x26 mm , with not more than 10 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BA 6109 BA 6209 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *04 Analogue-digital controller for brushless motors, capable of controlling speed in forward or reverse direction , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC33033 MC33034 MC33035 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *05 Control circuit of C-MOS technology, for monitoring the voltage of microprocessors , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x12 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: DS 1231 DS 1232 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *06 Pre-magnetization control circuit for audio magnetic tapes of bipolar technology , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x26 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PC 1297 CA or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 No L 178 / 103Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 70 *20 Interface and control circuit of C-MOS technology, for the generation of graphic symbols on a cathode-ray tube, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 29 mm, with not more than 28 connections and bearing:  an identification code consisting of or including the following combination of figures and letters : MN 1297 or  other identification relating to devices complying with the abovementioned description 0 ex 8542 19 80 04 Monolithic integrated analogue circuit , for the reduction of audio noise by 14 dB, contained in a housing the exterior dimensions of which do not exceed 7 x 26 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HA 12043 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 &gt;05 Programmable encoder/decoder circuit of C-MOS technology , consisting of an electrically erasable , programmable, read only memory (E2PROM) with a storage capacity of 32 bits, an amplifier and an oscillator , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AZ 280 TMC3637 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 '06 Analogue modulator of C-MOS technology, having a dynamic range of 123 dB at 375 Hz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CS 5323 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 07 AM and FM receiver of bipolar technology, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 14x37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXA 1030 P CXA 1240 P or  other identification markings relating to devices complying with the abovementioned description 7 No L 178 / 104 Official Journal of the European Communities 1 . 7. 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 *08 Delay line of C-MOS technology , for drop-out compensation of video signals , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x10 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : I MSM 6965 RS or  other identification markings relating to.devices complying with the abovementioned description 0 ex 8542 19 80 *09 Switch unit of bipolar technology , for audio signals , having a distortion not exceeding 0,005 % , comprising 2 control units and 2 alternating switches , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 10 connections and bearing: I  an identification marking consisting of or including the following combination offigures and letters : I TK 15022 Z or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 10 Monolithic integrated analogue circuit of bipolar technology , for the overload protection of telephone exchanges, contained in a housing the exterior dimensions of which do not exceed 10 x 11 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including the following combination of figures : 1515 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *12 Dual-tone multi- frequency (DTMF) generator of C-MOS technology , capable of decoding 4-bit binary data and generating 16 tone pairs, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimension? of which do not ' exceed 10 x 11 mm, with not more than 14 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : TP 5088 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 13 Frequency converter for the conversion of frequencies of 10,95 GHz or more but not exceeding 12,5 GHz to frequencies of 950 MHz or more but not exceeding 1 750 MHz, in the form of a monolithic integrated analogue circuit , contained in a cylindrical housing with a diameter of not more than 10 mm , with not more than 6 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : l 20070C AKD12000 AKD12010 AKD12011 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 No L 178 / 105Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 &gt; 14 Voltage-to-frequency converter, comprising an amplifier, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 24 mm or the diameter of which does not exceed 11 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VFC32 VFC100 VFC101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 k 15 Current-to-voltage converter with an input current not exceeding 100 |iA and an output voltage not exceeding - 10 V , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ACF 2101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 &gt; 16 RMS-converter for computing the root mean square (RMS) value of wave-forms and converting this value to an equivalent direct current or an equivalent direct voltage , in the form of an monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 21 mm, or the diameter of which does not exceed 18 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AD 536 A AD 636 AD 637 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 17 Temperature transducer, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 6x6 mm or the diameter of which does not exceed 10 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AD 590 AD 592 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 h 18 Programmable diode array , consisting of 14 individual diodes and a rectifier, of GaAs technology, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do hot exceed 10 x 10 mm, with not more than 36 connections and bearing:  an identification marking assisting of or including one of the following combinations of figures and letters : 16G010 16G011 or  other identification markings relating to devices complying with the abovementioned description 0 NoL 178 / 106 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 * 19 Image sensor consisting of a row of not more than 3 648 photosensitive areas and a matrix linked to shift registers , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12 x43 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LZ 2019 PD 3573 TCD 103 TCD 105 TCD 133 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *21 Phase-locked loop (PLL) clock circuit of C-MOS technology, capable of synchronisation or multiplication of frequencies of 20 MHz or more but not exceeding 70 MHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 88915 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *22 Detector for amplitude peaks in read /write signals of disk storage units , consisting of a differential amplifier with automatic gain control and a precision full-wave rectifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: ML 8464 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *23 Voltage comparator of dielectric isolation technology, comprising a master/ slave flip / flop, operating within a common voltage range of - 12 V or more but not exceeding + 12 V and a differential voltage range of -24 V or more but not exceeding + 24 V and a response time not exceeding 6 ns , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10x11 mm or the diameter of which do not exceed 10 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : EL^019 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *24 Amplifier / comparator of bipolar technology, for the amplification and comparison of phase/ frequency signals from sensor inputs, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 6x8 mm, with not more than 24 connections and bearing: No L 178 / 1071 . 7 . 92 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : CXA 1418 N or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 10 no Microprocessor of C-MOS technology , with a processing capacity of 32 bits , consisting of a single substrate layer on which are mounted 2 chips, one comprising a central processing unit (CPU) and the other a memory unit , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 76 mm, with not more than 60 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 57-00000 57-19400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 30 » 10 8-bit analogue-to-digital converter, with a conversion time not exceeding 3 microseconds, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19x37 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : I ADC 82 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 30 *20 Video digital-to- analogue converter (VDAC), with a conversion time not exceeding 10 ns, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : l VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 30 *30 Four-channel digital-to-analogue converter , each channel having a capacity of 12 bits , in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x41 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: AD 390 or  other identification markings relating to devices complying with the abovementioned description 0 No L 178 / 108 Official Journal of the European Communities 1 . 7 . 92 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 20 30 &gt;40 16-bit digital-to-analogue converter , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DAC 705 DAC 706 DAC 707 DAC 708 DAC 709 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 &gt; 10 Amplifier for the frequency range 20 Hz to 20 000 Hz, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 80 mm, with not more than 30 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : STK 4041 STK 4151 STK 4201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 &gt;20 Amplifier for a nominal range of 0 or more but not exceeding 70 kHz , with an isolation voltage of 750 V or more and a leakage of not more than 1 jiA , in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 52 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ISO 100 ISO 102 ISO 106 ISO 120 ISO 121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 &gt;30 Amplifier with a programmable gain factor , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x45 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 3606 G or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 &gt;20 Subscriber-connection units (crosspoint switch) with 4 or more but not more than 12 switches and an operating voltage of 150 V or more , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 41 x 92 mm, with not more than 94 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures: 719 904 or  other identification markings relating to devices complying with the abovementioned description 0 1 . 7 . 92 No L 178 / 109Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8543 80 80 '91 Electromagnetic display consisting of 7 electromagnetic coils, which by means of the residual magnetism iri the stators provide that the last indication remains available (set state), and 7 pivoting light- reflecting segments each of which is attached to a bar magnet . The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 x 50 mm 0 ex 8543 80 80 '94 Amplifier with an isolation voltage of 1 500 V or more and with a leakage current not exceeding 0,5 jiA , consisting of 2 capacitors and 2 monolithic integrated circuits on a printed circuit which is mounted on a plastic carrier , the whole contained in a housing the exterior dimensions of which do not exceed 8 x 21 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: ISO 122 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 95 Speech reproducing module , consisting of a printed circuit on which are mounted :  a synthesizer, in the form of a monolithic integrated circuit and contained in a housing,  a piezo-electric or magnetic loudspeaker ,  two or three supply batteries, a switch , three capacitors , and whether or not incorporating:  either a read only memory , non-programmable (ROM) with a storage capacity of 1 Mbit or an UV erasable , programmable , read only memory (EPROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit and contained in a housing, the whole contained in a housing the exterior dimensions of which do not exceed 4 x 60 x 95 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of letters : SPMS or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 96 Digital image processor unit with a speed of 1 to 50 images per second , with a spatial resolution of512x512 pixels or more and a radiometric resolution of 16 bits , comprising supply units and 11 printed circuits on which are mounted integrated circuits and other active and passive elements , the whole mounted in a frame , for use in the manufacture of cardiodiagnostic appparatus (a) 0 ex 8544 19 90 ' 10 Insulated winding wire containing by weight 99,5 % or more of aluminium , neither laquered , varnished nor enamelled , with a total thickness of 0,15 mm or more but not exceeding 0,16 mm 0 ex 9001 10 10 ex 9001 10 90 ' 10 ' 10 Image reverser made up from an assembly of optical fibres 0 ex 9001 20 00 ' 10 Material consisting of a polarizing film, supported on one or both sides by transparent material 0 ex 9001 90 90 ' 10 Octagonal Fresnel lens of acrylic resin unmounted , for use in the manufacture of overhead projectors (a) 0 No L 178 / 110 Official Journal of the European Communities 1 . 7. 92 CN code TAR1C Description Rate of autonomous duty (% ) ex 9002 11 00 h 10 ex 9002 11 00 &gt;20 ex 9002 11 00 *30 ex 9002 90 91  º10 Adjustable lens unit, having a focal length of 90 mm or more but not exceeding 180 mm and comprising a combination of between 4 and 8 glass or methacrylic lenses with a diameter of 120 mm or more but not exceeding 180 mm, each lens coated on at least one side with a magnesium fluoride layer, for use in the manufacture of video projectors (a ) Lens unit , having a focal length of 90 mm or more but not exceeding 94 mm, consisting of glass or plastic lenses , with a diameter of 80 mm or more but not exceeding 90 mm Lens unit, having a focal length of 86 mm or more but not exceeding 90 mm, consisting of glass or plastic lenses , with a diameter of 120 mm or more but not exceeding 180 mm Optical mirror comprising an octagonal Fresnel lens , for use in the manufacture of overhead projectors (a) Liquid crystal displays (LCDs) consisting of a layer of liquid crystals between 2 glass sheets or plates , with a 7 or more but not exceeding 120 figures or letters , whose exterior dimensions are:  18,5x52 mm, or  18,5 x61 mm, or  22 x 52 mm, or  22 x 63 mm, or  27 x 61 mm, or ex 9013 80 10 &gt; 10  55,8x73,7 mm, 0 0 0 0 0 0 0 0 0 0 0 0 ex 9021 30 90 ex 9021 90 10 ex 9110 12 00 '30 ' 10 ' 91 with not more than 192 connections, for use in the manufacture of calculators (a) Heart valves and parts thereof Receivers for hearing aids, contained in a housing the exterior dimensions of which , excluding connecting points, do not exceed 5x6x8 mm Assembly consisting of a printed circuit on which are mounted one quartz oscillator, at least one watch circuit and , wether or not integrated , at least one capacitor, of a thickness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 ( a) Assembly consisting of a printed circuit on which is mounted a watch circuit or a watch circuit and a quartz oscillator, of a thickness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 (a) Assembly consisting of a printed circuit on which is mounted at least one watch circuit , a quartz oscillator and a piezo-electric sound element , with a thickness exceeding 5 mm, for the manufacture of products falling within Chapter 91 ( a ) Non-fibrous plastic pen-tips with an internal channel Piezo-electric ignition mechanism ex 9110 90 00 ex 9114 90 00 '92 ' 91 ex 9110 90 00 ex 9608 91 00 ex 9613 90 00 '93 ' 10 '20 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .